(r                Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 1 of 55 PageID #: 310



                               MOTION UNDER28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                                                                                                                                            ORIGINAL
                                                SENTENCE BY A PERSON IN FEDERAL CUSTODY

     United States District Court                                        (District
     l~ame (under1;K;J, you-,ieri convlctedj:                                                                           ·Docket or Case No.:
       Maximiliano Bonilla (Maximiliano Bonilla-Orozco)                                                                  08-CR-00140
     Place of Confinement:                                                                           Prisoner No.:
       FCI Estill, P.O. Box 699, Estill, SC 29918                                                        77018-053
     UNITED STATES OF AMERICA                                                                     Movant {lnd11de name imderll'hlch convicted)
                                                                    V.       Maxii:niliano Bonilla (Maximiliano Bonilla-Oroz< 0

                                                                         MOTION
                    \               \            \              ~              '                     \             \                '
            1~     (a) Name and location of court which entered 1he judgment of convictio~ you are challenging:
          Un.;f.ted States District Court Eastern District of New York (Brook\yn)
                                            \                            I                                     I

          United States Courthouse                           ·              ·                                                                    I



          225 Cadman Plaza East, Room 1185
          ~rooklyn, NY 11201
           ·  (b) Criminal docket or case number (if you know}: 08-CR-00140
       ., .:,
        .                                                      ---------------...-~~-                                                                             ~gJ
            2.     (a} Date of the judgment of conviction (if you know}: _O_c_t_o_b_e'"""'.'r_1_9__,_2_0_1_6_ _ _ ___,...~r-,;a=-.=c:a [riff.
                   (b)Dateofsentencing: October 19, 201_6_______________..;.....,,_..,.__ ,,.
                                                                                                                                .i; j <s-t!}
            ~                             A total term of twenty (20) years with a Super                                                                     ~~
            :,.    Length of sentence:                                                 .                                                                ,               (rlr~~
                                          Release term of five 5 years.                i                                                                !   ,       •

            4.    Nature of crime (all counts):                                                                                             '.       Q ~·   ~ ~ c-::-1
                                                                             hl :r
                  Count 1: Conspiracy to distribute cocaine in violation to /~l                                                                             -~      lc:§s.;_
                           21 u.s.c. §960(a)(3)                             II t)                                                                                       o=u=B·
                                                                                                                                                         ~ ».~'
                                                                                                                                            .-m·~--.......,-=--
                                                                                   .......... ·

            5.     (a} What was your plea? (Check one) .
                        (1) Notguilty □                  (2) Guilty                    [!j                 (3) Nolo contendere (no contest)             D
            6.    (b) If y~u entered a guilty pleat~ one count or indictment,' and a not guilty plea to another count or indictment,
                  what did you plead guilty to and what did you plead not guilty to?




            6.     If you went to trial, what kind of trial did you have? (Check one)                              JuryD            JudgeonlyD

            7.     Did you testify at a pretrial hearing, trial,' or post-trial hearing?                 Yes   D
                                                                                                                                                       Page2of 13
         Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 2 of 55 PageID #: 311

AO 243(Rev.09/17)                                                      I
    8. Did you appeal from thejudgment of conviction?             Yes LJ
    9. Ifyou did appeal, answer the following:
         (a) Name of court:
         (b) Docket or case number(ifyou know):
         (c) Result
         (d) Date ofresult(if you know):
         (e)Citation to the case(ifyou know):
         (f)Grounds raised:




          (g)Did you file a petition for certiorari in the United States Supreme Cwirt?         1—!                i
                If**Yes,'* answer the followmg:
               (1)Docket or case number(if you know):                                                              —
               (2)Result


               (3)Date ofresult(ifyou know):
               (4)Citation to the case(if you know):
                (5)Groimds raised:




     10. OthCT than the direct appeals listed above,have you previousiy filed any other motions,petitioiis, or aRjhcations,
            concerning this judgment ofconviction in any court?
             YesQ          No|
      11. Ifyour answer to Question 10 was"Yes," give the fbllowing information:
            (a) (1)Name ofcourt ^
                (2)Docket or case number(if you know):
                (3)Date offiling(if you know):



                                                                                                                  Page 3 of 13
          Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 3 of 55 PageID #: 312

AO 243(Rev.09/17)

            (4) Nature ofthe proceeding:
            (5) Grounds raised:




            (6) Did you receive a hearing where evidence was given on your motion, petition, or ^pUcation?
                    ' Yes Q]        NoQj , -                          ■   ( '                      V '
             (7) Result:                                                  —
             (8) Date ofresiilt(if you know):
         (b) If you filed any second motion,petition, or application, give the same information:
             (1) Name ofcourt:                      "
             (2) Docket ofcase number(if you know):
             (3) Date offilingCif you know):
             (4) Nature ofthe proceeding:
             (5) Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition,or ^plication?
                       Yes Q          NoQ
              (7) Result        '                           !                         ^            —
              (8) Date ofresult(if you know):
          (c) Did you appeal to a federal appellate court havingjurisdiction over the action taken on your motion, petition,
           or application?                      ^               ^—.
               (1) First petition:          YesU          NoI—3
               (2) Second petition:         Yes| I        NoLJ
           (d) Ifyou did not appeal ftom flie action on any motioii,potion,or appUcation,expiain briefly why you did not


                                                                                                                    Page4 of 13
        Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 4 of 55 PageID #: 313

AO 243(Rev.09/17)


 12. For this motion, state every ground on which you claim that you are being held in violation ofthe Constitution,
        laws, or treaties ofthe United States. Attach additional pages if you have more than four grounds. State the facts
        supporting each ground. Any legal arguments must be submitted in a separate memorandum.
GROUND ONE: The Movant is "actually innocent" of conspiring to distribute
                cocaine "into the United States of America."
    (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
    The Movant is "actually innocent" because Congress "never intended"
        for 21 U.S.C. §960 to apply to the possession of cocaine                                           outside
        United States territory" with the "intention to distribute" cocaine
       "outside of the territorial jurisdiction" of the United States of
       America. There is "NO" evidence that proves beyond a reasonable
        doubt that the MoVant \"intended to distribute" cocaine "into the ^
        United States of America" The Movant "did not know" and "was never
        told" that this is a "crucial element" that has to be satisfied in .
        order to convict him under 21 U.S.C. §960.
       (see Supportive Memorandum at Law).




        (b) Direct Appeal of Ground One:
            (1) If you appealed from thejudgment ofconviction, did you raise this issue?
                     Yes[^          NoQ
            (2) If you did not raise this issue in your direct appeal, explain why:


        (c) Post-Conviction Proceedings:
            (1) Did you raise this issue in any post-conviction motion, petition, or application?
                     YesCD          No|3
            (2) If you answer to Question(c)(1)is **Yes," state:
            Type ofmotion or petition:        ^
             Name and location ofthe court where the motion or petition was filed:


             Docket or case number(if you know):
             Date ofthe court's decision:
             Result(attach a copy ofthe court's opinion or order,if available):



             (3) Did you receive a hearing on your motion, petition, or application?
                     YesQ           No I 1
                                                                                                                  Page 5 of 13
         Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 5 of 55 PageID #: 314

AO 243(Rev.09/17)

           (4) Did you appeal fix)m the denial ofyour motion, petition, or application?
                    Yes Q No Q
            (5) If your answer to Question(c)(4)is "Yes," did you raise the issue in the appeal?
                        □ No □
             (6) If your answer to Question (c)(4) is "Yes," state:
            Name and location of the court where the appeal was filed:

             Docket or case number (if you know):
             Date of the court's decision:
            \ Result (attach a copy of\the court's opinion Or oi^er, if available).


             (7) If your answer to Question (cX4) or Question (c)(5) is "No," ecplain why you did not ^eal or raise this
             issue:




  GROUND TWO: The Movan.t was denied his Sixth Amendment Right to Effective
                        Assistance of Counsel»
         (a) Supporting fects (Do not argue or rate law. Just state die specific facts that support your claim.):
          The "FACTS" supporting Ground Two of this Motion are accurately
          set forth in the Memorandum at Law (Attached)




          (b) Direct Appeal of Ground Two:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesQ]            Nop


                                                                                                                    Page 6 of 13
           Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 6 of 55 PageID #: 315

AO 243(Rev.09/17)


               (2) Ifyou did not raise this issue in your direct appeal,explain why:


       (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition,or application?
                          I J        No|
               (2) Ifyou answer to Question(c)(1)is es,** state:
               Type ofmotion or petition:
               Name and location ofthe court where the motion or petition was filed:
       \

                Docket or case number(if you know):
           •    Date ofthe court's decision:
                Result(attach a copy ofthe court's opinion or order,ifavailable):


               (3) Did you receive a hearing on your motion,petition, or application?
                      Yes I i        No n
               (4) Did you appeal from the denial of your motion, petition, or application?
                        Yes □ No □
                (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                        YesQ          NoQ
                (6) If your answer to Question (c)(4) is **Yes," state:
                Name and location of the court where the appeal was filed:

                 Docket or case number (if you know):
                 Date of the court's decision:
                 Result (attach a copy of the court's opinion or order, if available):


                 (7) If your answer to Question (cX4) or Question (oX5) is -T^o," explain wlo- you did not appeal or raise this
                 issue:




                                                                                                                      Page 7 of 13
        Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 7 of 55 PageID #: 316


AO 243(Rev.09/17)

GROUND THREE:



       (a) Supporting facts(Do not aigue or cite law. Just state the specific fects that support your claim.):




        (b) Direct Appeal of Ground Three:
            (1) If you appealed from thejudgment ofconviction, did you raise this issue?
                     YesQ             NoD
            (2) If you did not raise this issue in your direct appeal,explain why:



        (c) Post-Conviction Proceedings:
            (1) Did you raise this issue in any post-conviction motion, petition, or application?
                     YesQ             NoQ
            (2) Ifyou answCT to Question(c)(l)is"Yes,*' state:
            Type of motion or petition:
             l>iaviic- and louaticsi ofthe court where tlie motion or petition was fiiec


             Docket or case number(if you know):
             Date ofthe court's decision:
             Result(attach a copy ofthe court's opinion or order, if available):



            (3) Did you receive a hearing on your motion, petition, or q^plication?
                      YesQ            NoQ
            (4) Did you appeal from the denial of your motion, petition, or application?
                    Yes           No I i
            (5) If your answer to Question(c)(4)is **Yes," did you raise the issue in the appeal?
                      YesO            NoQ

                                                                                                                 Page 8 of 13
        Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 8 of 55 PageID #: 317

AO 243(Rev.09/17)


           (6) If your answer to Question(c)(4)is'Tes," state:
            Name and location ofthe court where the anneal was filed:


            Docket or case number(if you know):
            Date ofthe court's decision:
            Result(attach a copy ofthe court's oninion or order, if available):



            (7) If your answer to Question(c)(4)or Question (c)(5)is'"No," explain why you did not appeal or raise this
            issue;   .           ,          <              >         ^               \         '•             ^        '




 GROUND FOUR:


        (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):




        (b) Direct Appeal of Ground Four:
             (1) Ifyou appealed from thejudgment ofconviction, did you raise this issue?
                     VesQ            NoQ
             (2) Ifyou did not raise this issue in your direct appeal,explain why:


        (c) Post-Conviction Proceedings:
             (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      YesQ           NoQ
             (2) If you answer to Question(c)(l) is "Yes," state:

                                                                                                                  Page9 of 13
         Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 9 of 55 PageID #: 318

AO 243(Rev.09/17)

            Type ofmotion or petition:
            Name and location ofthe court where the motion or petition was filed:

            Docket or case number(if you know):
            Date ofthe court's decision:
            Result(attach a copy ofdie court's opinion or order, if available):


            (3) Did you receive a hearing on your motion, petition, or application?
                      YesQ          NoQ
            (4) J^d you appeal frotn the^deniafl ofyour motion, p^tion^ or application? ^
                    Yes.Q NoQ
            (5) lifyour ansvrerto Question(cK4)is "Yes,"did you^raise the issue in the apptol?
                    YesQ] Non
            (6) Ifyour answer to Question (c)(4)is "Yes," state:
            - Name md location ofthe court where the appeal was filed:

             Docket or case number(ifyou know):
             Date ofthe court's decision:
             Result(attach a copy ofthe court's opinion or order,if available):


             (7) Ifyour answer to Question(c)(4)or Question(c)(5)is"No." explain why you did notfqjpeal or raise tiiis
             issue:




   13 Is there any ground in this motion that you have not previously presented in some federal court? Ifso, which
      ground or grounds have not been presented, and state your reasons for not presenting diem:
          rpoTiND ONE has never been presented in any Federal Court because
                    Sovan? "did nofknow" ?and "was never'told"- that to be convicted
          under 21 U.S.C. §960 he had to import cocaine into the United
          States of America.                                         ^              r. ^    n ^     4-
          GROUND TWO has never been presented in any Federal Court because
           the Movant was denied effective assistance of cousel.



                                                                                                             Page 10 of 13
        Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 10 of 55 PageID #: 319


AO 243(Rev.09/17)                                                                                         ^r
 14. Do you have any motion, petition, or appeal now pending(filed and not decided yet)in any court for the
        you are challenging?                 1
        If"Yes:* state the name and location ofthe court,the docket or case number,the type ofproceeding,and the
        issues raised.




  15. Give the name and address, ifknown,ofeach attomqr who refnesented you in die foilowing stages ofthe
      judgmentyou are challenging: '                   \                        \                       ^
      (a) Atthepreliminaryheating: Humberto                                         2850, Miami, Fl
                                        ' '^'^1 *^0

        (b) Attheannignmentandplea;                                 ^^ite 2701, New York, NY 10279
        (c) At the trial:


        (d) At sentencing:                  zlflcoidwayfSuite 2701, New York, NY 10279
         (e) On appeal:


         (f) In any post-conviction proceeding:

         (g) On appeal from any ruling against you in a post-conviction proceeding:




    16. Were you sentenced on more than one court ofan mdicttnent,or on more than one indictment,in the same court
        and at the same time?         Yes □ No[X]
    17. Doyouhaveanyfuturesentencetoserveafteryoucompletethesentenceforfliejudgmentthatyouare
        challenging?            Yes Q            No 13
        (a) If so, give name and iocation of court that imposed the other sentence you wiii serve m the future:

           (b) Give the date the other sentence was imposed:
           (c) Give the length of the other sentence
           (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
           sentence to be served in the future?          Yes LJ              I--I
                                                                                                                     Page 11 of 13
        Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 11 of 55 PageID #: 320

AO 243(Rev.09/17)


 18 timeliness of MOTION:Ifyourjudgment ofconviction became final over one year ago, you must explain
        why the one-year statute oflimitations as contained in 28 U.S.C.§ 2255 does not bar your motion.♦
         A MOVANT CAN OVERCOME the One-Year statute of limitations for^
         Tilling a §2255 Motion by asserting a credible claim of Actual
         Innocence (see McQuiggin v. Perkins, 559 U.S. 383, J8b, IJJ 8.
         Ct. 1924 185 L. Ed. 2d 1019 (2013). To establish actual innocence,
         the Movant must show that, in light of new
         likely than not that no reasonable juror would have found him
         guilty beyond a reasonable doubt. Id. (Citing Schlup y. Delo,
         513 u!s. 298, 329, 155 S. Ct. 851, 130 L. Ed. 2d 808 (1995)).




       ♦ The Anthetrbrism and Effective Deafli Penally Act of 1996 ("AEDPA") as contained in 28 U.S.C § 2255,
                             of ^^n shaU apply to a motion under this section. The limitation period shall run
          jBt)m the latest of-                             . .   .       x: t
               (1) the date on which the judgment of conviction became final;                                        nf
               (2) the date on which the impediment to making a motion created by governmental a^on in yiolaton of
               the Constitution or laws of the United States is removed, if the movant vtas prevented fixim makmg such a
               motion by such governmental action;                                                    ^        • u*
               (3) the date on which the right asserted was initially recognized by the Supr^e Court, if that nght has
               been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
               (47^Ae°date on which the foots supporting the claim or claims presented could have been discovered
               through tjie exercise of due diligence.

                                                                                                                  Page 12 of 13
        Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 12 of 55 PageID #: 321


AO 243(Rev.09/17)

Therefore, Movant asks that the Court grant the following relief:
Since the "CONDUCT" for which the Movant has been convicted, does not
violate 21 U.S.C. §960, the Movant, therefore, has committed "no crime
against the United States of America." For this reason, the Movant, most
humbly and respectfully, asks Honorable United States District Judge,
Sandra L. Townes, to grant him time served.


 or any other reliefto which movant may be entitled.



                                                                     Signature of Attorney(ifany)



 I declare(or certify, vaify,or state)under penalfy ofpeguiy tiiat the foregoing is true and correct and that this Motion
 under 28 U.S.C.§ 2255 was placed in ttie prison mailing system on October 30, 2019                                     •
                                                                                     (month, dale, year)




 Executed (signed)on.October          30, 2019                       (^te)




                                                                      Signat



  Ifthe pereon ciE"i"E is not movant,state relationship to movant and explain why movant is notsigning this motion.




                                                                                                                  Page 13 of 13
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 13 of 55 PageID #: 322


                  IN THE UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT COURT OF NEW YORK

                               (BROOKLYN)



   MAXIMILIANO BONILLA

MAXIMILIANO BONILLA-OROZCO

          MOVANT,

             V.                                         Case No. 08-CR-00140

 UNITED STATES OF AMERICA

       RESPONDENT.




  MEMORANDUM OF LAW IN SUPPORT OF MOTION TO VACATE, SET ASIDE, OR

            CORRECT SENTENCE UNDER TITLE 28 U.S.C. §2255.



   Comes now Maximiliano Bonilla (True Name: Maximiliano Bonilla-

Orozco), hereinafter the Movant ProSe, who most humbly and respectfully
submits this Memorandum of Law in support of Motion to Vacate, Set

Aside, or Correct Sentence under Title 28 U.S.C. §2255.


   The Movant most humbly and respectfully asks this Honorable Court

to construe his pleadings (for the Movant is unlearned to the Science
of Law) "liberally" pursuant to the doctrine of "Haines v. Kerner,"
404 U.S. 519, 520-21, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972) and

"broadly" pursuant to the doctrine of "Cruz v. Gomez" 202 F.3d 593
(2nd Circuit 2000): "Courts most construe ProSe pleadings broadly,
and interpret them to raise the strongest argument that they suggest"
("Pleadings must be construed as to do Justice").


                                    - 1 -
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 14 of 55 PageID #: 323


  "The care of human life and happiness, and not their destruction,

is the 'first* and 'only' object of good government."
                                                President Thomas Jefferson




   The Grounds expressed below, involve a claim of "Actual Innocence"
(see Mc Quiggin v. Perkins).


                 I. FACTUAL AND PROCEDURAL BACKGROUND

   On October 19, 2016, the Movant was sentenced to twenty (20) years
in prison after pleading guilty to Count One of One: Conspiracy to

distribute cocaine in violation to 21 U.S.C. §960(a)(3). The Movant

did not appeal his conviction or sentence.



   The Movant has timely submitted a Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. §2255, where he raised a claim of
"Actual Innocence" under two (2) Grounds which show the following:


                                II. ARGUMENT

A. GROUND ONE: THE MOVANT IS "ACTUALLY INNOCENT" OF CONSPIRING TO

   DISTRIBUTE COCAINE "INTO THE UNITED STATES OF AMERICA."



   The Movant alleges in Ground One of his §2255 Motion that is
"actually innocent" because Congress "never intended" for 21 U.S.C.
§960 to apply to the possession of cocaine "outside United States
territory" with the "intention to distribute" cocaine "outside of
the territorial jurisdiction" of the United States of America. There
is "NO" evidence that proves beyond a reasonable doubt that the
Movant "intended to distribute" cocaine "into the United States of



                                    - 2 -
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 15 of 55 PageID #: 324


America." The Movant "did not know" - and "was never told" - that

this is a "crucial element" that has to be satisfied in order to

convict him under 21 U.S.C. §950.



   To convict a defendant under 21 U.S.C. §960, the Government

therefore must show beyond a reasonable doubt that a defendant

"possesses a culpable mental state" regarding "each one" of the
statutory elements of §960, that is, that the defendant "intended"
or "knew" he possessed cocaine and "also" that he "intended", "knew"
or "had reasonable cause to believe" that cocaine was going to be

unlawfully "imported into the United States of America."


   By specifying that a defendant may be convicted "only" if he
"intentionally" or "knowingly" violated 21 U.S.C. §960, Congress
intended to require the Government to "establish" that the Movant
"intentionally" or "knowingly" violated the material elements of
21 U.S.C. §960. For all of the above, the "same principle" that
governs over 18 U.S.C. §922(g) and §924(a)(2) in "Rehaif v. United
States" applies to the Movant*s conviction under 21 U.S.C. §960
(see Exhibit D).



   The terms "intending," "knowing" and "having reasonable cause to
believe" in 21 U.S.C. §959 modify the verbs "manufactures", "possesses"
and "distributes" and its direct object, which in the present case
is 21 U.S.C. §960. The proper interpretation of the statute thus

turns on what it means for a defendant to "know" that he has

"violated" 21 U.S.C. §960. Therefore,        to convict the Movant for

violating 21 U.S.C. §960, the following elements "most be proved"


                                    - 3 -
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 16 of 55 PageID #: 325


beyond a reasonable doubt: (1) A status element (Conspiracy to
"distribute"); (2) A manufacture element ("manufactures"), and/or a
possession element ("possesses") and/or a distribution element
("distributes"); (3) A jurisdictional element (unlawfully "import
into the United States of America"); and (4) A controlled substances
element ("cocaine"). All these elements work as the links of one

chain, if one of these links is missing, then the chain is broken
and therefore, the material elements of §960 have not been satisfied,

meaning that there has been "no violation" to 21 U.S.C. §960.
Since the third element, "the jurisdictional element" ("import into
the United States of America") is not satisfied, the Movant has "not"
committed a crime against the United States of America, and therefore,
the Movant's offense should be "VACATED."



   Under 21 U.S.C. §960, Congress had "NOT" stated its intent of a
conspiracy to possess controlled substances "outside the territorial

jurisdiction of the United States of America" with intent to "distribute"

those same controlled substances "outside of the territorial

jurisdiction of the United States of America." Here, the "same
principle" that governs over 21 U.S.C. §841(a)(l) and (b)(1)(A)(ii)
and §846 in "United States v. Lopez-Vanegas" applies to the Movant's
conviction under 21 U.S.C. §960 (see Exhibit A, Exhibit B and Exhibit C).


   For the above reasons, since 21 U.S.C. §960 "DOES NOT" apply
extraterritorially, the "conduct" of the Movant "DID NOT" violate
the statutes of 21 U.S.C. §960, and since Congress "HAS NOT"
specifically expressed its intent for 21 U.S.C. §960 to apply
extraterritorially, the Movant "HAS NOT" committed a crime against


                                   - 4 -
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 17 of 55 PageID #: 326


the United States of America and therefore, the Movant's offense
should be "VACATED."



B. GROUND TWO: THE MOVANT WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL

   BASED ON HIS LAWYER'S FAILURE TO ARGUE THAT THE MOVANT "NEVER

   DISTRIBUTED NOR EVER INTENDED TO DISTRIBUTE COCAINE INTO THE

   UNITED STATES OF AMERICA."



   The Movant alleges in Ground Two of his §2255 Motion that he was

denied his Sixth Amendment Right to effective assistance of counsel.

He asserts that his lawyers were ineffective for failing to argue

during the plea and sentencing process why the Movant was extradited
if he had "NEVER" unlawfully "imported cocaine into the United States
of America." The Movant wanted this Ground to be raised, but his

lawyers constantly advised him that it was better to sign a plea

agreement.



   The Sixth Amendment to the United States Constitution provides

that in criminal prosecutions the accused shall have the "right" to
the assistance of counsel for his or her defense. The United States

Supreme Court has held that this right "includes" the right to
effective assistance of counsel (see McMann v. Richardson, 397 U.S.
759, 771 n.l4, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970)). Pursuant to
this Constitutional Mandate, a defendant is entitled to "reasonably
competent" assistance of counsel from "pre-plea investigation and
preparation through advocacy at sentencing" (see U.S. v. Garcia,
698 F.2d 31, 33-34 (1®' Circuit 1983)).


                                   - 5 -
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 18 of 55 PageID #: 327


   The United States Supreme Court has held that in order for a prisoner

to show that counsel's assistance was so inneffective at the sentencing

stage to warrant vacating or correcting a sentence under 28 U.S.C.

§2255, the prisoner must show (1) that his counsel's acts or omissions
made counsel's overall performance fall below an objective standard

of reasonableness and (2) that there is a reasonable probability that,
but for counsel's errors, the prisoner would not have pleaded guilty

(see Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 2064,
80 L. Ed. 2d 674 (1984); U.S. v. Pellerito, 878 F.2d 1535, 1538
(1®^ Circuit 1989); Giardino, 797 F.2d at 31; Hill v. Lockhart, 474
U.S. 52, 58 (1985)). Under the first prong of the above test, the
prisoner must show that in light of all the circumstances present at

the time of sentencing, counsel's acts or omissions "were outside the
wide range of professionally competent assistance" (see Tejeda v.
Dubois, 142 F.3d 18, 22 (1®^ Circuit 1998). Under the second prong,
the prisoner must show a reasonable probability that, "armed with the
correct information, the outcome would have been different" (see
U.S. V. Vancol, 916 F. Supp. 372, 377 (D. Del 1996)).


   In the Movant's case, his lawyers rendered inneffective assistance

at the Movant's sentencing on the §960 charge because they failed to
pursue a request for an evidenciary hearing, failed to demand an

adequate factual basis for conspiracy to distribute cocaine in

violation to 21 U.S.C. §960(a)(3), and because Movant acted under a

conflict of interest. Accordingly, the Movant's sentence on 21 U.S.C.

§960(a)(3) offense must be 'VACATED."




                                   - 6 -
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 19 of 55 PageID #: 328


                              III. CONCLUSION

  "Knowingly" means that the act was done "voluntarily" and
"intentionally", not because of mistake or accident. "Knowledge" on
the part of the Movant "cannot" be established merely by demostrating
that the Movant was in possession of cocaine, therefore, since the
Government "failed" to prove the Movant's "mens rea", his conviction
must be "VACATED."



  "It is necessary... to distinguish between producing a result
intentionally and producing it /knowingly'... Because there are
several areas of the Criminal Law in which there may be good reason

for distinguishing between one's 'objectives' and one's 'knowledge', -
the modern approach is to define separately the mental states of
'knowledge' and 'intent'. ...This is the approach taken in the Model
Penal Code [§2.02(2)(a) & (b)]" (Wayne R. LaFave & Austin W. Scott Jr.,
"Criminal Law" 218 (2^^^ ed. 1986)).

   The matter of proving beyond a reasonable doubt that the Movant
had a guilty state of mind "required" by the statute's language and
purpose of §960 is a "crucial element."


   Convictions are based upon "FACTS" not "SUPPOSSITIONS". FACT:
Something that actually exists; an aspect of reality (Black's Law
Dictionary).


SUPPOSSITION: An "assumption" that something is true, "without proof"
of its veracity (ibid) (see also: Corroborating Evidence, Credible
Evidence, Critical Evidence, direct Evidence, Exculpatory Evidence,


                                  - 7 -
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 20 of 55 PageID #: 329


Extrajudicial Evidence, Indispensable Evidence, etc.)-


   The fact is that the Movant "NEVER" imported cocaine "into the
United States of America." The Movant requested this Ground to be

raised even when then, the Movant "did not know" that the "jurisdictional
element" is a "crucial element" that has to be satisfied in order to

be convicted under 21 U.S.C. §960. Again, since the Movant did not

violate the statutes of 21 U.S.C. §960, the Movant (Maximiliano
Bonilla, true name: Maximiliano Bonilla-Orozco) is "innocent of this
crime," for he has "NEVER" violated the "jurisdictional element" of
21 U.S.C. §960, therefore, his conviction should be "VACATED."


   In conclusion, if today the Movant was going to be prosecuted

under 21 U.S.C. §960, the Government "must prove beyond a reasonable
doubt" that the Movant had the "intention," "knowledge" or "had
reasonable cause to believe" that cocaine will be unlawfully "imported

into the United States of America."



   For all of the above reasons and authorities, 21 U.S.C. §960 "DOES

NOT" apply to the possession "outside United States territory."
Furthermore, there can be "NO VIOLATION" of 21 U.S.C. §960 if the
object of the conspiracy is "not a violation of the substantive
offense." A violation to 21 U.S.C. §960 occurs "ONLY" when a person
conspires to commit any offense defined in the subchapter. Accordingly,
where the object of the conspiracy is to possess controlled substances
"outside the territorial jurisdiction of the United States of America
with the intent to distribute outside the United States," there is

"NO VIOLATION" of 21 U.S.C. §960 (see Exhibits A & B for a thorough


                                   - 8 -
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 21 of 55 PageID #: 330


analysis concerning territorial jurisdiction). The Movant is "innocent"
of this charge, for he has not committed a crime against the United

States of America, therefore, his conviction should be "VACATED."


   Finally, for all of the above, the Movant (Maximiliano Bonilla,
true name: Maximiliano Bonilla-Orozco), most humbly and respectfully
requests Honorable United States District Judge, Sandra L. Townes,

to consider the §3553 factors that he presents in Exhibit E, as the

Honorable Court makes its decision in the Movant's case.



   The Movant closes his petition quoting the words of United States

District Judge, Alvin K. Hellerstein, from his opinion 2005 U.S.

Dist. Lexis 3076: "Rehabilitation is also a goal of punishment 18 U.S.C

§3553(a)(D), that a goal "cannot" be served if a defendant can look
forward to nothing beyond imprisonment. "HOPE" is the necessary
condition of mankind, for we are all created in the image of GOD. A

Judge should be hesitant before sentencing so severely that he/she
"DESTROYS ALL HOPE" and "TAKES ALL POSSIBILITY OF USEFUL LIFE."

Punishment should not be more severe than that necessary to satisfy

the goals of punishment." The Honorable Judge's words came when
sentencing a defendant that could have been sentenced as a career

offender, and was facing a sentence of 262 to 327 months, and the
Judge found that a punishment of 168 months was a just punishment.




Respectfully Submitted,
                           October 30, 2019     Maximin:a^=S=^Sfbnilla, ProSe

                                                Maximiliano Bonilla-Orozco

                                                Reg. No. 77018-053



                                   - 9 -
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 22 of 55 PageID #: 331


                             IV. VERIFICATION

   I, Maximiliano Bonilla (True Name: Maximiliano Bonilla-Orozco),
hereby verify that the information provided herein is true and accurate
to the best of my knowledge under penalty of perjury 28 U.S.C. §1746;
18 U.S.C. §1621.



                          October 30, 2019      Maximildra«e-^nilla, FroSe

                                                Maximiliano Bonilla-Orozco

                                                Reg. No. 77018-053

                                                FCI Estill

                                                P.O. Box 699

                                                Estill, SC 29918



                         V. CERTIFICATE OF SERVICE

   I, Maximiliano Bonilla (true name: Maximiliano Bonilla-Orozco),
hereby certify that on October 30, 2019, a true and correct copy of

the foregoing was deposited in the Prison Legal Mailing System
addressed to:




   Assistant United States Attorney

  Patricia E. Notopoulos

   225 Cadman Plaza East

   Brooklyn, NY 11201



Executed on this October 30, 2019.              Maximiliano Bonilla, ProSe

                                                Maximiliano Bonilla-Orozco

                                                Reg. No. 77018-053

                                                FCI Estill

                                                P.O. Box 699; Estill, SC 29918

                                   - 10 -
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 23 of 55 PageID #: 332




                               EXHIBIT A

         493 F.3d 1305: UNITED STATES V. LOPEZ-VANEGAS

                            JULY 26, 2007

                U.S. COURT OF APPEALS           CIRCUIT
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 24 of 55 PageID #: 333




     UNITED STATES OF AMERICA, Plaintiff-Appellee, versus IVAN LOPEZ-VANEGAS, DORIS
                              MANGERI SALAZAR, Defendants-Appellants.
                    UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
                  493 F.3d 1305; 2007 U.S. App. LEXIS 17792; 20 Fla. L. Weekly Fed. C 920
                                                              No. 05-15021
                                                       July 26, 2007, Decided
                                                        July 26, 2007, Filed


Editorial Information: Prior History
{2007 U.S. App. LEXIS 1}
Appeals from the United States District Court for the Southern District of Florida. D.C. Docket No.
02-20548-03,04-CR.
Disposition:
                VACATED.

Counsel                                     For Lopez-Vanegas, Ivan, Appellant: Strafer, G. Richard, G. Richard
                Strafer, P.A., MIAMI, FL.
                                                       For Salazar, Doris Mangeri, Appellant: Srebnick, Howard M.,
                Black, Srebnick, Kornspan & Stumpf, PA, MIAMI, FL.
                                                       For Appellant: Srebnick, Scott Alan, Law Office of Scott Alan
                Srebnick, MIAMI, FL.
                                       For United States of America, Appellee: Cornell, Robert B., U.S.
          Attorney's Office, FORT LAUDERDALE, FL.
                                       For Appellee: Schultz, Anne R., Assist. US Attorney, Hirsch,
           Lisa A., Schlessinger, Stephen, U.S. Attomey's Office, MIAMI, FL.
Judges: Before CARNES, WILSON and WALTER.* Circuit Judges.
CASE SUMMARY


PROCEDURAL POSTURE: Two defendants appealed their convictions from the United States District
Court for the Southern District of Florida for conspiracy to possess with the intent to distribute five
kilograms or more of a mixture and substance containing cocaine, in violation of 21 U.S.C.S. §§
841(a)(1) and (b)(1)(A)(ii) and 846. They asserted, inter alia, that the conduct for which they were
convicted did not violate 21 U.S.C.S. §§ 841 and 846.Defendants' convictions and sentences for
violating 21 U.S.C.S. §§ 841(a)(1) and (b)(1 )(A)(ii) and 846 were vacated because their discussions in
the United States related to possession of controlled substances outside the United States with intent to
distribute those substances outside the United States did not violate the statutes.

OVERVIEW: The government alleged that defendants brokered a deal between a Colombian drug
trafficking organization headed by a named individual and a Saudi Arabian prince to transport cocaine on
the prince's airplane from Caracas, Venezuela to Paris, France,for distribution in Europe. The issue of
whether discussions occurring in the United States related to possession of controlled substances outside
of the United States with intent to distribute those substances outside of the United States was a crime in
the United States was res nova in the United States Eleventh Circuit. Under 21 U.S.C.S. §§ 841 and 846,
Congress had not stated its intent to reach discussions held in the United States in furtherance of a
conspiracy to possess controlled substances outside the territorial jurisdiction of the United States, with

B05_11CS                                                               1
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restrictions
and terms and conditions ofthe Matthew Bender Master Agreement.
   Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 25 of 55 PageID #: 334



intent to distribute those controlled substances outside of the territorial jurisdiction of the United States.
Therefore, §§ 841 and 846 did not apply extraterritorially, and the conduct of defendants did not violate
those statutes.


OUTCOME:The judgments of conviction and sentences issued by the district court were vacated.

LexisNexis Headnotes

Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Delivery, Distribution &
Sale > General Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Manufacture > General
Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Possession > Intent to
Distribute > Generai Overview

21 U.S.C.S.§ 841 provides that it shall be unlawful for any person knowingly or intentionally to
manufacture, distribute, or dispense, or possess with intent to manufacture, distribute, or dispense, a
controlled substance.

Criminal Law & Procedure > Appeals > Reviewabillty > Preservation for Review > Abandonment
The failure to offer argument on Issue on appeal results in abandonment of that issue.
Criminal Law & Procedure > Appeals > Standards of Review > De Novo Review > General
Overview
Governments > Legisiation > Effect & Operation > General Overview
Whether a criminal statute reaches a defendant's conduct is reviewed de novo.

Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Delivery, Distribution &
Sale > Conspiracy > General Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Possession > Intent to
Distribute > General Overview
Governments > Legislation > Effect & Operation > General Overview
21 U.S.C.S.§ 841(a)(1), in conjunction with 21 U.S.C.S.§ 846, makes it unlawful for any person to
conspire to possess with the intent to distribute a controlled substance, such as cocaine. Neither statute
expressly requires that possession, distribution nor an act in furtherance of the conspiracy occur in the
United States.

Evidence > Inferences & Presumptions > Presumptions
Governments > Legislation > Effect & Operation > General Overview
Governments > Legislation > Interpretation

A silent statute is presumed to apply only domestically. Such statutes may be given extraterritorial
application if the nature of the law permits it and Congress intends it. Absent an express intention on the
face of the.statutes to do so, the exercise of that power may be inferred from the nature of the offenses
and other legislative efforts by Congress to eliminate the type of crime involved.
Governments > Legislation > Effect & Operation > General Overview

B05_11CS                                                               2
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restrictions
and teims and conditions ofthe Matthew Bender Master Agreement.
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 26 of 55 PageID #: 335




Governments > Legislation > interpretation

The United States Supreme Court explained the issues involved with a statute silent as to its
extraterritorial application. The necessary locus, when not specially defined, depends upon the purpose
of Congress as evinced by the description and nature of the crime and upon the territorial limitations
upon the power and jurisdiction of a government to punish crime under the law of nations. Crimes
against private individuals or their property, like assaults, murder, burglary, larceny, robbery, arson,
embezzlement, and frauds of all kinds, which affect the peace and good order of the community must, of
course, be committed within the territorial jurisdiction of the government where it may properly exercise
it. If punishment of them is to be extended to include those committed outside of the strict territorial
jurisdiction, it is natural for Congress to say so in the statute, and failure to do so will negative the
purpose of Congress in that regard.
Governments > Legisiation > Effect & Operation > General Overview
Governments > Legislation > Interpretation

The rule of interpretation that applies to statutes that are silent as to their extraterritorial application
should not be applied to criminal statutes which are, as a class, not logically dependent on their locality
for the government's jurisdiction, but are enacted because of the right of the government to defend itself
against obstruction, or fraud wherever perpetrated, especially if committed by its own citizens, officers, or
agents. Some such offenses can only be committed within the territorial jurisdiction of the govemment
because of the local acts required to constitute them. Others are such that to limit their locus to the
strictly territorial jurisdiction would be greatly to curtail the scope and usefulness of the statute and leave
open a large immunity for frauds as easily committed by citizens on the high seas and in foreign
countries as at home. In such cases. Congress has not thought it necessary to make specific provision in
the law that the locus shall include the high seas and foreign countries, but allows it to be inferred from
the nature of the offense.

Criminai Law & Procedure > Criminal Offenses > Controlled Substances > Delivery, Distribution &
Sale > General Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Delivery, Distribution &
Sale > Conspiracy > General Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Manufacture > General
Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Possession > Intent to
Distribute > Generai Overview
Governments > Legislation > Effect & Operation > Generai Overview
The case law of the United States Eleventh Circuit and the other federal circuits has applied 21 U.S.C.S.
§§ 841(a)(1) and 846 extraterritorialiy in certain circumstances, even though Congress has not
specifically expressed its intent on the matter. However, in each of those cases some other nexus to the
United States allows for extraterritorial application of 21 U.S.C.S. § 841(a)(1): defendants have either
possessed or conspired to possess controlled substances within the United States, or have intended to
distribute controlled substances within the United States. In the Baker decision, the United States Court
of Appeals for the Fifth Circuit has made it dear that § 841(a)(1) does not apply to possession outside
United States territory unless the possessor intends to distribute the contraband within the United States.
Furthermore, there can be no violation of 21 U.S.C.S. § 846 if the object of the conspiracy is not a
violation of the substantive offense. A violation of § 846 occurs when a person conspires to commit any
offense defined in the subchapter. Accordingly, where the object of the conspiracy is to possess
controlled substances outside the United States with the intent to distribute outside the United States,

B05_11CS                                                              3
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved Use ofthis product Is subject to the restrictions
and terms and conditions ofthe Matthew Bender Master Agreement.
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 27 of 55 PageID #: 336




there is no vioiation of 21 U.S.C.S. §§ 841(a)(1) or 846.
Criminal Law & Procedure > Criminai Offenses > Controiled Substances > Deiivery, Distribution &
Saie > General Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Manufacture > General
Overview
Governments > Legislation > Effect & Operation > Generai Overview
Congress has shown it is capabie of addressing acts involving controlled substances occurring outside of
the United States, and has shown it thinks it necessary to make specific provisions in the law that allow
the locus to include acts of manufacture or distribution of controlled substances on foreign soil when
there is an intent to unlawfully import such substances or chemicals into the United States. In 21
U.S.C.S.§ 959, Congress specifically stated that the statute is intended to reach acts of manufacture or
distribution committed outside the territorial jurisdiction of the United States. 21 U.S.C.S. § 959(c).
Criminai Law & Procedure > Criminai Offenses > Controiled Substances > Delivery, Distribution &
Sale > Conspiracy > General Overview
Criminal Law & Procedure > Criminal Offenses > Controlled Substances > Possession > Intent to
Distribute > General Overview
Governments > Legislation > Effect & Operation > Operabiiity
Under 21 U.S.C.S. §§ 841 and 846, Congress has not stated its intent to reach discussions held in the
United States in furtherance of a conspiracy to possess controlled substances outside the territorial
jurisdiction of the United States, with intent to distribute those controlled substances outside of the
territorial jurisdiction of the United States.

                                                                  Opinion


Opinion by:                     Donald E. Walter
                                                                  Opinion



    {493 F.Sd 1306} WALTER, District Judge:
     Doris Mangeri Salazar ("Salazar") and Ivan Lopez-Vanegas("Lopez") appeal their convictions on
     one count each of conspiracy to possess with the intent to distribute five kilograms or more of a
     mixture and substance containing cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii),
     and 21 U.S.C.§ 846. The Government alleged that Salazar and Lopez brokered a deal between a
     Colombian drug trafficking organization headed by Juan Gabriel Usuga ("Usuga") and a Saudi
     Arabian Prince, Nayef Al-Shaalan (the "Prince"), to transport cocaine on the Prince's airplane from
     Caracas, Venezuela to Paris, France, for distribution in Europe.
    {493 F.Sd 1307} On appeal, Lopez and Salazar assert, inter alia, that the conduct of which they were
     accused, and for which they have been convicted, does not violate 21 U.S.C. §§ 841 and 846.
     Finding that Salazar and Lopez have committed {2007 U.S. App. LEXIS 2}no crime against the
     United States, the judgments of conviction and sentences issued by the district court are VACATED.
     1

     1. FACTUAL AND PROCEDURAL BACKGROUND

B05_11CS                                                              4
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restnctions
and terms and conditions ofthe Matthew Bender Master Agreement.
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 28 of 55 PageID #: 337




    A. Course of Proceedings and Disposition Below.
    On January 16, 2003, the grand jury returned a second superseding indictment charging the Prince,
    Jose Clemente ("Clemente"), Lopez and Salazar, in one count(Count 1) with conspiracy to possess
    with intent to distribute five or more kilograms of cocaine "in Miami-Dade County, in the Southern
    District of Florida, and elsewhere," in violation of 21 U.S.C. §§ 841 2and 846.(DE:67:1). Clemente
    was charged in Count 2 with conspiring to launder money.3 The Prince and Clemente {2007 U.S.
    App. LEXIS 3}have not been arrested. Appellants Lopez and Salazar were tried together.
    A two-month long trial began on March 7, 2005. Immediately after the prosecutor's opening
    statement, Salazar moved for judgment of acquittal and asserted that the Government's description
    of the evidence portrayed an agreement to transport cocaine from Venezuela to France, not an
    agreement to possess or distribute cocaine in the United States.(DE:533:160-61). In response, the
    Government argued that the "drug conspiracy touches here" because the conspirators held meetings
    in Miami.(DE:533:161). The district court denied the motion.(DE:533:161). The appellants again
    moved for judgments of acquittal at the close of the Government's case. 4(DE:553:97-112). The
    district court reserved ruling.{2007 U.S. App. LEXIS 4}(DE:553:128). Lopez and Salazar renewed
    their motions for judgment of acquittal at the close of all evidence, but their motions were denied.
    (DE:563:34-35,63).
    On May 3 2005, the jury found both Lopez and Salazar guilty of the conspiracy charged in the
    superseding indictment.(DE:565;3; DE;433-434). Salazar and Lopez timely filed post-trial motions
    for judgment of acquittal as well as motions for a new trial. (DE:441-45,450). The Govemment
    opposed these motions.(DE:463). The district court denied defendants' motions without an
    evidentiary hearing.(DE:480).
    On August 29 2005, the district court sentenced Lopez and Salazar to 280 and {493 F.Sd 1308} 292
    months'Imprisonment, respectively.(DE:493; DE:495). Both defendants also received a five-year
    term of supervised release, a $ 100 special assessment and a fine of $ 25,000.(Id). The appellants
    are presently incarcerated.
     B. Statement of the Facts.
     1 ■ The Usuoa Group.

    By 1998, Usuga, Carlos Ramon ("Ramon"), Oscar Campuzano("Campuzano")and Bemard Sanchez
    ("Sanchez")(collectively, the "Usuga Group") had become partners in a large-scale Colombian
    cocaine trafficking {2007 U.S. App. LEXIS 5}organization out of Medellin, Colombia.(DE:534:11-12;
    DE-549'18-19). Usuga was the leader(DE:534:11-12; DE:544:52-54; DE:547:17); Campuzano was in
    charge of collecting money (DE:548:73-74); Sanchez was responsible for transporting, packaging,
    warehousing and labeling the cocaine in South America (DE:548:16, 81-82); Ramon handled
    transportation abroad, including the receipt and delivery of cocaine at its destination.(DE:^8:73).
    Clemente, a Spaniard, was also closely affiliated with the group, though not a member, and
    specialized in laundering the Usuga Group's drug money.(DE:534:50; DE:541:101-03;
     DE:544:30-42).
     Evidence at trial showed that the Usuga Group exported at least 50 tons of cocaine during the 1990s
     throuqhout Europe and North America. The Group also provided transportation services to other
     traffickers.(DE:539:43-50; DE:544:26-30; DE;549:20-21; DE:551:33-34). The Usuga Group's
     trademark transportation method was to hide cocaine within isotanks containing petro chemicals.
    (DE:539:50-51, 115-16; DE:544:28-30; DE:549:20-21).
     By January 2000, all four members of the Usuga Group had been Indicted in Miami and elsewhere in
B05J1CS                                                               5
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restnctions
and terms and conditions ofthe Matthew Bender Master Agreement.
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 29 of 55 PageID #: 338




    connection with, among other investigations, Operation {2007 U.S. App. LEXIS 6}Miliennium, which
    targeted high-level narcotics traffickers for extradition.(DE:402:2: DE:544:44-45). All four members
    of the Usuga Group surrendered, entered into plea agreements and cooperated with the
    Government.(DE:534:11-12; DE:545:81-95; DE:547:115-24; DE:548:98-129; DE;549:11-17;
    DE:551:29-31, 57-58; GX58). In particular, Usuga and Campuzano pleaded guilty only to money
    laundering in connection with Operation Millennium, and each received a reduced sentence of 34
    months.(DE:534:19-23; DE:545:85-91). Their sentences were later reduced to 22 and 23 months,
    respectively.(DE:534:32-34; DE:545:91-95). Both Usuga and Campuzano had served their time
    before testifying at trial. (DE:534:37; DE: 545:95-96).
    Sanchez pleaded guilty to drug trafficking and received a reduced sentence of 156 months, with a
    Rule 35 motion to reduce his sentence pending.(DE:547:115-24). Ramon pleaded guilty to drug
    trafficking and received a reduced sentence of six years, with the hope of an additional sentence
    reduction.(DE:549:9-15).
    2. The Charced Consoiracv -'The Paris Load".
    Usuga testified at trial that the plans behind the Paris Load began in 1998, when Lopez approached
    Usuga in Medellin and told {2007 U.S. App. LEXIS 7}him about a "friend of a woman friend of mine"
    with whom they could engage in financial transactions or deals in Europe.(DE:534:40-42, 75). Usuga
    later learned that Salazar was Lopez's"woman friend," and that the Prince was Sal^ar's friend.
    (DE:534:48). Over the course of a year, the Usuga Group, Clemente, Lopez, the Prince and Salazar
    had meetings across {493 F.3d 1309} the globe 5 where, according to the Government,the group
    conspired to purchase cocaine in Colombia, to be shipped froni Venezuela to Paris, France, for
    distribution in Europe. For purposes of this appeal, the Court will assume that all facts alleged by the
    Government are uncontested. With that in mind, the following meetings took place in Miami, Florida:
    a. Miami. Florida f'Porto Fino"1 - Mid-Seotember 1998. In mid-September, 1998, Usuga, Ramon
    and Campuzano met at the "Porto Fino," Ramon's South-Beach condominium.(DE:549:45;^^
    DE*545107) Neither Lopez nor Salazar was present. At this meeting, the group discussed "the way
    we were going to set up this organization."(DE:549:46)."Various tasks" were assigned after Usuga
    told his cohorts that "he had been able to confirm that in fact...[the Prince] had a bank in Geneva
    and {2007 U.S. App. LEXIS 8}that [the Prince] was who he said he was."(DE:549:49). Usuga told
    the group that he would soon be traveling to Saudi Arabia for further discussions.(DE:534:104).
     Campuzano confirmed Usuga's account of this Miami meeting.(DE:545:102-108).
     At this meeting, it was agreed that "there would be two groups ...[the Prince's] group would consist
    of [the Prince] and [Salazar]...[Salazar would] receive a commission from [the Prince]."
    (DE:549:50). Lopez would receive his commission from the Usuga Group for each kilogram
    transported,(id). Usuga would handle direct communications with the Prince; Ramon would be
    responsible for the movement of the cocaine; and Campuzano "would be responsible for setting up
     the straw corporations abroad."(id).
     Usuga presented two proposals: one possibility involved the shipment of ten or twenty tons of
     cocaine using isotanks from Venezuela to Saudi Arabia for re-export to New York 6; the second
     proposal was to {2007 U.S. App. LEXIS 9}transport cocaine in the Prince's airplane {493 F.3d 1310}
     from Venezuela to Saudi Arabia.(DE:549:51-60).
     b. Miami.FloridarDinner at The Forae Restaurant)- November/December 1998. In November or
     December of 1998, Ramon, Salazar, Clemente, Lopez, Usuga and Pepe Gugliatto met for
     The Forge.(DE:549:69-70). There, Lopez and Salazar introduced Gugliatto to Usuga.(DE:534:114,
     118). Salazar assured Usuga that Gugliatto was a close friend akin to a relative "with whom [Usuga]

B05_11CS                                                               6
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restrictions
and terms and conditions ofthe Matthew Bender Master Agreement.
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 30 of 55 PageID #: 339




      could comfortably talk."(DE:534:119). According to Ramon, Gugliatto was Lopez's personal friend
      and came with good references from Lopez and Salazar(DE:551!67). Two matters were discussed at
      this Miami meeting: the Brazil shoe deal, 7 and Gugliatto's potential for "partnership" with the Prince.
      (DE:549:73-75). Salazar sat with the group at the Forge; "she gave her opinions" though Ramon
      could not recall her exact words.(DE:549:76).
      Ramon testified that another meeting occurred at the Biltmore Hotel in Miami, involving Usuga,
      Ramon, Clemente, Salazar and Gugliatto.(DE:549:77-79). At that meeting,"some comments were
      made" about the potential Prince deal, but nothing specific. Qd). Usuga. however, testified that they
      did not discuss the deal at this meeting.(DE:534:114,126-27).
      c. Miami. Florida rPon Shula Hntfih - March 5. 1999. On March 5, 1999, Usuga met Salazar. Lopez
      and Gugliatto at the Don Shula Hotel in Miami.(DE:537:5-7). The brief discupion at this meeting
      centered on the upcoming arrival of the Prince in Caracas, Venezuela for which everything was
      ready."(DE:537:8).{2007 U.S. App. LEXIS 13}Lopez stated that he would notify Usuga of the
      Prince's arrival date, a few days prior to that date. Usuga repiied "that we would be waiting for that."
      (DE:537:8).
      d. Miami. Florida (Tides Hoteh - Julv 1999. After the Paris Load was successfully purchased in
      Colombia, transported to Caracas, Venezuela, and shipped to Paris, France on May 16,1999, most
      of the load was distributed, but 804 kilograms of cocaine were seized by French law enforcement on
      June 3,1999.(DE:542:50-54, 62). In July 1999, Usuga, Campuzano, Clemente and Salazar met at
      the Tides Hotel in Miami Beach to discuss the amount of money owed to the Prince, who had already
      been paid $ 5,000,000 from Lopez's sale of 250 kilograms of cocaine.(DE:546:16). According to
      Usuga and {493 F.3d 1311} Campuzano, Salazar demanded payment of her commission "for the
      Paris operation" and an additional $ 10,000,000 owed the Prince, but Usuga refused.      ^       .
      (DE:537:120-21; DE:546:16-17). Salazar insisted "that the money was owed to the Prince and^ it had
      to be paid."(De':546:17). Salazar further insisted that Usuga was "responsible for the incident" and,
      thus, was responsible for her commission.(DE:537:121).
      e. Recorded Conversations With Looez. After Usuga {2007 U.S. App. LEXIS 14}was arrested and
      was cooperating with the Government, he recorded a number of conversations with Lopez be^een
      April 2000 and March 2001.(DE:538:25-26; GX12 - GX21). After Campuzano surrendered and
      agreed to cooperate with the Government, Lopez called and Campuzano also recorded their
      conversation.(DE:546:20-21). Lopez's conversations with Campuzano and Usuga centered on the
      debts owed to the Prince, and those owed by and to 8 Lopez as a result of the Paris Load.
      (DE:538:61, 65; DE:539:15, 24-25, 27; DE:546:20, 42-45, 50, 53).
       II. DISCUSSION

       Whether a criminal statute reaches a defendant's conduct is reviewed de novo. United States v.
       Calhoon. 97 F.3d 518, 523-24(11th Cir. 1996).
       Appellants assert that the agreement to ship cocaine from Colombia to Venezuela to Saudi Arabia to
       France for distribution throughout Europe does not violate 21 U.S.C.§ 846 because the objei^ of the
      conspiracy - the possession and distribution of cocaine on foreign soil - is not a violation of 21
      U.S.C.§ 841(a)(1). Thus, the district court should have granted defendants' motion for acquittal
      {2007 U.S. App. LEXIS 15}at the close of the Government's case. The Government asserts that the
       defendants' conduct 9 was encompassed by the prohibitions of 21 U.S.C.§ 846 and § 841(a)(1),
       forbidding conspiracy to possess with intent to distribute cocaine. The issue of whether discu^ions
       occurring in the United States related to possession of controlled substances outside of the United
       States with intent to distribute those substances outside of the United States is a crime in the United

B05_11CS                                                       7
© 2019 Matthew Bender & Company,Inc.,a member ofthe UxisNexis Group. All rights reserved. Use offliis product is subject to the restrictions
and       and conditions ofthe Matthew Bender Master Agreement.
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 31 of 55 PageID #: 340




   States is res nova in the Eleventh Circuit. We squarely address that issue now.
   Title 21 U.S.C.§ 841(a)(1). in conjunction with § 846, makes it unlawful for any person to conspire to
   possess with the intent to distribute a controlled substance, such as cocaine. Neither statute
    expressly requires that possession, distribution nor an act in furtherance of the conspiracy occur in
   the United States. A silent statute is presumed to apply only domestically. Small v. United States,
   544 U.S. 385, 3,88, 125 S. Ct. 1752, 1755, 161 L Ed. 2d 651 (2005).{2007 U.S. App. LEXIS
    16}Such statutes may be given extraterritorial application If the nature of the law permits it and
    Congress intends It. United States v. Baker. 609 F.2d 134,136(5th Cir. 1980)."Absent an express
    intention on the face of the statutes to do so, the exercise of that power may be inferred from the
    nature of the offenses and Congress* other legislative efforts to eliminate {493 F.3d 1312} the type of
    crime involved." jd, at 136. The United States Supreme Court explained the issues involved with a
    statute silent as to its extraterritorial application;
         The necessary locus, when not specially defined, depends upon the purpose of Congress as
         evinced by the description and nature of the crime and upon the territorial limitations upon the
         power and jurisdiction of a government to punish crime under the law of nations. Crimes against
         private individuals or their property, like assaults, murder, burglary, larceny, robbery, arson,
         embezzlement, and frauds of all kinds, which affect the peace and good order of the community
          must, of course, be committed within the territorial jurisdiction of the government where it may
         properly exercise it. If punishment of them is to be extended to include those committed out side
         {2007 U.S. App. LEXIS 17}{s/c} of the strict territorial jurisdiction, it is natural for Congress to
         say so in the statute, and failure to do so will negative the purpose of Congress in this regard.
          But the same rule of interpretation should not be applied to criminal statutes which are, as a
          class, not logically dependent on their locality for the government's jurisdiction, but are enacted
          because of the right of the govemment to defend itself against obstruction, or fraud wherever
          perpetrated, especially if committed by its own citizens, officers, or agents. Some such offenses
          can only be committed within the territorial jurisdiction of the government because of the local
          acts required to constitute them. Others are such that to limit their locus to the stnctly temtorial
          jurisdiction would be greatly to curtail the scope and usefulness of the statute and leave open a
          large immunity for frauds as easily committed by citizens on the high seas and in foreign
          countries as at home. In such cases. Congress has not thought it necessary to make specific
          provision in the law that the locus shall Include the high seas and foreign countries but allows it
          to be inferred from the nature of the off>:>nc.p i initeri States v. Bowman. 260 U.S. 94, 97-98,43 S.
          Ct. 39, 41,67 L. Ed. 149(1922).{2007 U.S. App. LEXIS 18}
     Our case law, and that of our sister circuits, has applied § 841(a)(1)and §846 extraterritorially in
     certain circumstances, even though Congress has not specifically expressed its intent on the matter.
     gppUniteri States V. Baker. 609 F.2d 134,139 (5th Cir. 1980); see also United States v
     Oomez-Tostado. 597 F.2d 170 (9th Cir. 1979); United States v. Hayes,653 F.2d 8,15 (1st Or^
     iQRivi initPrt States V. Muench.694 F.2d 28(2d Cir. 1982); i Inited States v. Montov^ 782 R2d
     -1554 iqqq (11th r.ir 19861: United States v. MacAllister. 160 F.3d 1304, 1308(11th Cir. 1998),
     I Inited States v.Holler. 411 F.3d 1061, 1064-65(9th Cir. 2005). However, in efh^hofe cases
     some other nexus to the United States allowed for extraterritorial application of § 841(aX]):
     defendants either possessed or conspired to possess controlled substances within the United States,
     or intended to distribute controlled substances within the United States. Our predecessor Court made
     clear in Baker that § 841(a)(1) does not apply to possession outside United States territory unless the
     possessor intends to distribute the contraband within the United States. Baker,609 F-2d at 139, see
     Muench.694 F.2d at 33(discussing {2007 U.S. App. LEXIS 19}Baker and Hayes). Furthermore,
     there can be no violation of § 846 if the object of the conspiracy is not a violation of the substantive
B05_11CS                                                         8
© 2019 Matthew Bender & Company.Inc.. a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restrictions
and teims and conditions ofdie Matthew Bender Master Agreement.
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 32 of 55 PageID #: 341



    offense. 21 U.S.C. § 846("Any person who ... conspires to commit any offense defined in {493
    F.3d 1313} this subchapter... Accordingly, where, as here, the object of the conspiracy was to
    possess controlled substances outside the United States vwth the intent to distribute outside the
    United States, there is no violation of § 841(a)(1) or § 846.
    Further, Congress has shown it is capable of addressing acts involving controlled substances
    occurring outside of the United States, and has shown it thinks it necessary to make specific
    provisions in the law that allow the locus to include acts of manufacture or distribution of controlled
    substances on foreign soil when there is an intent to unlawfully import such substances or chemicals
    into the United States. See e.g.. 21 U.S.C.§ 959. In 21 U.S.C.§ 959, Congress specifically stated
    that the statute "is intended to reach acts of manufacture or distribution committed outside the
    territorial jurisdiction of the United States." 21 U.S.C. § 959©. Under 21 U.S.C. §§ 841 and 846,
    Congress has not stated its intent to {2007 U.S. App. LEXIS 20}reach discussions held in the United
    States in furtherance of a conspiracy to possess controlled substances outside the territorial
    jurisdiction of the United States, with intent to distribute those controlled substances outside of the
    territorial jurisdiction of.the United States.
    Because the Court holds that 21 U.S.C. §§ 841 and 846 do not apply extraterritorially, the conduct of
    Lopez and Salazar does not violate those statutes. The judgments of conviction and sentences
    issued by the district court are VACATED. Accordingly, this Court need not address the other issues
    raised on appeal.
                                                               Footnotes




     1

     Lopez and Salazar also argue on appeal(1)that the Government committed a Brady violation by
     concealing post-cooperation drug trafficking by Usuga;(2)that the district court erred in permitting
    the Government to cross-examine Salazar with regard to the Prince's alleged prior indictment; and
    (3)that the district court erred in excluding cross-examination of the Government's witnesses and
     extrinsic evidence regarding a scheme to obstruct justice. Because we vacate the conviction in this
     case, these issues are moot.
    2

     Title 21 U.S.C.§ 841 provides, and provided at the time of the charged conspiracy, in pertinent part,
     that "it shall be unlawful for any person knowingly or intentionally to manufacture, distribute, or
     dispense, or possess with intent to manufacture, distribute, or dispense, a controlled substance                                       "
     3

     The original indictment, retumed on June 27, 2002, charged Clemente alone with conspiring to
     launder money.(DE:1).
    4

     Lopez and Salazar joined in each other's objections and motions.(DE:534:18).
     5

     Meetings were held in Marbella, Spain, Geneva, Switzerland, Saudi Arabia, Aruba, Colombia and
     Miami. The Court will focus on the Miami meetings as they are the only events related to the charged
     conspiracy that took place in the United States.
     6



B05_11CS                                                               9
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restrictions
and terms and conditions ofthe Matthew Bender Master Agreement.
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 33 of 55 PageID #: 342




    There is no dispute that Usuga, not the Prince, wanted to send the shipment to New York.
   (DE:535:72-77). Further, the Government has not asserted that shipment to New York was anything
    more than a one-sided fleeting thought.
    in its appellate brief, the Government relies solely upon the "domestic conspiratorial conduct" of
    Lopez and Salazar to support its argument that the district court had jurisdiction, or as is discussed
    below, that a crime was actually committed under 21 U.S.C.§§ 841(a)(1) and 846. Brief for the
    United States, pp. 28-29. Further, the Government's subsequent arguments presume that there was
    no agreement to distribute illegal narcotics in the United States, e.g.. "[t]he law does not impose
    upon §§ 846 and 841(a)(1) any requirement that the object of such a conspiracy must be to possess
    or distribute cocaine in the United States": "[bjecause a defendant may be convicted of a substantive
    offense under § 841(a)(1) without intending to distribute narcotics in the United States, it follows that
    defendants like Saiazar and Lopez may be guilty of conspiracy to possess with intent{2007 U.S.
    App. LEXIS 10}to distribute cocaine, in violation of § 846, as long as they or others have engaged in
    conspiratorial activities to violate that statute in the United States." Brief for the United States, pp.
    29-30. Further, as noted above, in response to Salazaris motion for judgment of acquittal, the
    Govemment argued that "the drug conspiracy touches here" because the conspirators held
    meetings in Miami.(DE:533:161).
    In other words, the Government does not rely upon Usuga's statement that he initially wanted to ship
    cocaine to New York rather than Paris. Thus, this Court finds that the Govemment has abandoned
    any such argument. See Seoulveda v. United States Attomev General. 401 F.3d 1226,1228 r\. 2
    (11th Cir. 2002)(concluding that the petitioners abandoned an issue by failing to raise it in their initial
    appellate brief); see also United States v. Cunningham. 161 F.3d 1343,1344 (11th Cir. 1998)(failure
    to offer argument on issue on appeal results in abandonment of that issue); Johnson v. Wainwriqht,
    806 F.2d 1479, 1481 n. 2(11th Cir. 1986)(State did not raise defense of failure to exhaust state
    remedies on appeal, and thus waived any right to claim such a defense); Adier v. Duvai County
    School Board. 112 F.3d 1475, 1481 n. 12(11th Cir. 1997)(2007 U.S. App. LEXIS 11}("[i]t is not our
     place as an appellate court to second guess the litigants before us and grant them relief they did not
     request, pursuant to legal theories they did not outline, based on facts they did not relate.").
    7

     Gugliatto proposed sending cocaine from Brazil to the Port of Miami; the cocaine would be hidden in
     a commercial cargo container of shoes where Gugliatto could access{2007 U.S. App. LEXIS
     12}them "before Customs could touch them."(DE:549:73, 77). Lopez contributed $ 350,000 to be
     part of the Brazil shoe deal, which would have involved "a ton of units," but that deal never
     materialized.(DE:548:93; DE:534:131-32). The Government conceded, and the district court
     acknowledged and instructed thejury, that the Brazil shoe deal was a separate uncharged
     conspiracy that was offered simply to explain the relationship among the participants.
    (DE:560:152-55); see also (DE:463:9-10; DE:534:106-13; DE:546:28-33 DE:549:71-73; DE:567:44).
     8

     In speaking with both Campuzano and Usuga, Lopez sought a refund from Campuzano on the
     aborted Brazil shoe deal.
     9

     The Government only addresses this issue with regard to Salazar. However, Lopez adopted
     Salazaris Brief related to the issue of whether the conduct of Lopez and Salazar violated §§ 841 and
     846. Therefore, the Court makes its determination as to both appellants.



B05_11CS                                                              10
© 2019 Matthew Bender & Company,Inc., a member ofthe LexisNexis Group. All rights reserved. Use ofthis product is subject to the restrictions
and terms and conditions ofthe Matthew Bender Master Agreement.
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 34 of 55 PageID #: 343




                                EXHIBIT B

              UNITED STATES OF AMERICA / MEXICO BORDER

                                    MAP
180 MEXICO
                                  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 35 of 55 PageID #: 344



                                                                                                                                    lion

                                                                                                                                    to coAJo




                                                                                                                                           B«
                                                                                                                                     MMI^cI
            "e/jpe




             ^^SIScS^-—                                                                                                                         a r d s

■■!0^                                                                                                                                                     AUSTl
                                                                                                                                                                                                        jjSj^StgWK B,fytSd-
                     1^


                                                                                                                                                                                                                              •'     m




                          ^ ;■ - j^SSSVwJ?®

                                                                                                                                                                            Chrisll
                                                                                                                                                          o Kln|r«M
                                                                                                                                                          Laredo mXr^lMoKB island
                                                                                                                                                                        mts^sshokb


                                                                                                 m^9Wm
                     -'4-f^ 'i^'^                                                                                                     Prfrnrl
                                                                                                                                                                           Bioros


                                                                                                                                                                                                        i
pW;'-%.^.~V..,


                                                                                                                                                                      SocetJAIf^
                                                                                                                                                                                                                        i.ow**'"®
                                                                                                                                                                                                                          i.P*^
                                                                                               Mazaili                                                                                                                    (Wexjco)


                                                                                                              *"•-

                                                                                        '^A,:                         '
                                                                                          WttiramS'Msabcii' ,.&(

            f^-'L                                                                                                                                                      ^^ttxpan

                                                                                                                                                                                   .nll»




                                                                                                                                                                                           m^a mpecne
                                                                                                                                                                                                    Cari2S«aWL-iai?^

                                                                                                 ■■ ■!r">^j: ■; ».■■■>j .■   "il;


                                              i wv Sis s i-'' .;i                    '■i-S-A
                                              ' .'■ .-ft ■i'5\;v-"S<i-'^^' ^t''- ■                                                    rdena

                                              igiy^r^dyfis ■\f
                                                                                               WS^SiiM
        (A) Around 300 miles from Tampico to the nearest U.S. Border at Matamoros.

        (B) Around 500 miles from Veracruz to the nearest U.S. Border at Matamoros
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 36 of 55 PageID #: 345




                               EXHIBIT C

                                 PSR/PSI

                         THE OFFENSE CONDUCT
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 37 of 55 PageID #: 346




 PART A. THE OFFENSE

       Charge and Conviction

 1.    On December 12, 2008, the defendant pled guilty before Your Honor to Count One of a
       single-count indictment The indictment charges that between January 1, 1990 and
       February 29, 2008, the defendant, together with others, conspired to distribute cocaine,
       intending and knowing that such substances would be imported into the United States, in
       violation of21 U.S.C. § 960(a)(3) and 21 U.S.C. § 960(b)(1)(B).

 2.    As outlined in the Sentencing Options section of this report, the defendant is subject to
       forfeiture.

       The Offense Conduct

 3.    By way of background, in 1996, the defendant started as an enforcer and debt collector
       for other narcotics traffickers in Medellin, Colombia. By approximately 2006, the
       defendant was a large cocaine trafficker on his own right. He invested in and assembled
       multi-thousand kilogram loads of cocaine, which he then transported for further transport
       and distribution. Additionally, between January 1, 1999 and February 29, 2008, the
       defendant exercised control over Colombia's two Atlantic Ports, Port of Cartagena and
       Port of Barranquilla. The defendant exacted a fee for every kilogram of cocaine that was
       shipped through these ports.

 4.    The defendant was the source of supply of cocaine for Los Zetas, who are a powerful and
       violent criminal syndicate in Mexico. He is responsible for five separate shipments of
       cocaine from Colombia to Mexico. The shipments of cocaine left Cartagena, Colombia,
       on large freighters and were off loaded in the port city of Vera Cruz, Mexico. The Los
       Zetas were responsible for receiving these shipments which they then smuggled into the
       United States. The five shipments were successfully smuggled into the United States,
       and they totaled 33,782 kilograms of cocaine. The defendant had personal ownership of
       15,238 kilograms of cocaine. The additional co-conspirators, including Los Zetas and
       others, owned the remaining amount of cocaine.

 5.    In 2007,the defendant was the source of supply of 11,700 kilograms of cocaine that were
       received by Los Zetas in Mexico. This shipment was seized by law enforcement
       authorities in Tampico, Mexico. Los Zetas had paid the defendant $28,000,000 for the
       cocaine. The money had been transported from the United States to Mexico via a tractor
       trailer, and the money was delivered to the defendant in Mexico City, Mexico.
 6.    On March 5, 2008, an arrest warrant was issued for the defendant, and he surrendered to
       law enforcement on December 4, 2008. The defendant also pled guilty to the instant
       offense on that day, and he was released on that day on a personal recognizance bond.
       The defendant subsequently fled the jurisdiction, and an arrest warrant was issued by
       Your Honor on June 29, 2009. The defendant was rearrested on an international warrant
       in Venezuela on November 27, 2011, and he was extradited to the United States on
       December 14, 2011. He made no post-arrest statements. The defendant is accountable
       for at least 45,482 kilograms (33,782 kilograms + 11,700 kilograms) of cocaine.
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 38 of 55 PageID #: 347




      Although requested, to date, the Government has not provided,the exact drug weight for
      the defendant; however, as the defendant controlled the two main ports in Colombia, he
      was involved in a much greater quantity of cocaine distribution. As noted above, the
      defendant was the source of cocaine supply for Los Zetas, a powerful and violent
      criminal syndicate in Mexico. The members of this organization exceed five. Therefore,
      the defendant was an organizer or leader of a criminal activity that involved five or more
      participants or was otherwise extensive; therefore,4 levels are added. USSG §3Bl.l(a).
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 39 of 55 PageID #: 348




                                EXHIBIT D

             THE UNITED STATES SUPREME COURT'S OPINION

REGARDING "KNOWLEDGE" OF VIOLATING A UNITED STATES CODE SERVICE

               [cf. 18 U.S.C. §922(g) AND §924(a)(2)]
                           BY JUSTICE BREYER
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 40 of 55 PageID #: 349




    Justice Breyer delivered the opinion of the Court.
    A federal statute, 18 U. S. 0. §922(g), provides that *'[i]t shall be unlawful" for certain individuals to
    possess firearms. The provision lists nine categories of individuals subject to the prohibition,
    including felons and aliens who are "illegally{2019 U.S. LEXIS 5} or unlawfully in the United States."
    Ibid. A separate provision, §924(a)(2), adds that anyone who knowingly violates" the first provision
    shall be fined or imprisoned for up to 10 years.(Emphasis added.)
    The question here concerns the scope of the word "knowingly." Does it mean that the Govemment
    must prove that a defendant knew both that he engaged in the relevant conduct (that he possessed a
    firearm) and also that he fell within the relevant status (that he was a felon, an alien unlawfully in this
    country, or the like)? We hold that the word "knowingly" applies both to the defendant's conduct and
    to the defendant's status. To convict a defendant, the Government therefore must show that the
    defendant knew he possessed a firearm and also that he knew he had the relevant status when he
    possessed it.
    I

    Petitioner Hamid Rehalf entered the United States on a nonimmigrant student visa to attend
    university. After he received poor grades, the university dismissed him and told him that his
    "'immigration status'" would be terminated unless he transferred to a different university or left the
    country. App. to Pet. for Cert. 3a. Rehalf did neither.
    Rehalf subsequently visited a firing range, where he shot{2019 U.S. LEXIS 6} two firearms. The
    Government learned about his target practice and prosecuted him for possessing firearms as an
    alien unlawfully in the United States, in violation of §922(g) and §924(a)(2). At the close of Rehaifs
    trial, the judge instructed the jury (over Rehaifs objection)that the "United States is not required to
    prove" that Rehalf "knew that he was illegally or unlawfully in the United States." App. to Pet. for
    Cert. 4a (internal quotation marks omitted). The jury returned a guilty verdict, and Rehalf was
    sentenced to 18 months' imprisonment.
    {139 S. Ct. 2195} Rehalf appealed. He argued that the judge erred in instructing the jury that it did
    not need to find that he knew he was in the country unlawfully. The Court of Appeals for the Eleventh
    Circuit, however, concluded that the jury instruction was correct, and it affirmed Rehaifs conviction.
    See 888 F. 3d 1138,1148 (2018). The Court of Appeals believed that the criminal law generally does
    not require a defendant to know his own status, and further observed that no court of appeals had
    required the Government to establish a defendant's knowledge of his status in the(204 L. Ed. 2d
    600} analogous context of felon-in-possession prosecutions. Id., at 1145-1146.
    We granted certiorari to consider whether, in prosecutions under{2019 U.S. LEXIS 7}§922(g)and
    §924(a)(2), the Government must prove that a defendant knows of his status as a person barred
    from possessing a firearm. We now reverse.
     II

    Whether a criminal statute requires the Govemment to prove that the defendant acted knowingly is a
    question of congressional intent. See Staples w. United States, 511 U. S. 600, 605, 114 S. Ct. 1793,
     128 L. Ed. 2d 608(1994). in determining Congress' intent, we start from a longstanding presumption,
    traceable to the common law, that Congress intends to require a defendant to possess a culpable
    mental state regarding "each of the statutory elements that criminalize otherwise innocent conduct.
    United States v. X-Cltement Video, Inc., 513 U. S. 64,72,115 S. Ct. 464,130 L. Ed. 2d 372(1994);
    see also Morlssette v. United States, 342 U. S. 246. 256-258, 72 S. Ct. 240, 96 L. Ed. 288(1952).
     We normally characterize this interpretive maxim as a presumption in favor of scienter," by which
SCTHOT                                                           1
© 2019 Matthew Bender & Company, Inc., a member of the LexIsNews Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 41 of 55 PageID #: 350



   we mean a presumption that criminal statutes require the degree of knowledge sufficient to "mak[e]
   a person legally responsible for the consequences of his or her act or omission." Black's Law
   Dictionary 1547(10th ed. 2014).
   We apply the presumption in favor of scienter even when Congress does not specify any scienter in
   the statutory text. See Stdples, 511 U. S., at 606,114 8. Ct. 1793,128 L. Ed. 2d 608. But the
   presumption applies with equal or greater force when Congress includes a general scienter provision
   in the statute itself. See ALi, Model Penal Code §2.02(4), p. 22(1985)(when a statute "prescribes
   the kind of culpability{2019 U.S. LEXIS 8} that is sufficient for the commission of an offense, without
   distinguishing among the material elements thereof, such provision shall apply to all the material
   elements of the offense, unless a contrary purpose plainly appears").
    A

    Here we can find no convincing reason to depart from the ordinary presumption in favor of scienter.
   The statutory text supports the presumption. The text of §924(a)(2)says that [w]hoever knowingly
    violates" certain subsections of §922, including §922(g). "shall be" subject to penalties of up to 10
    years' imprisonment. The text of §922(g)in tum provides that it "shall be unlawful for any person ..
      being an alien ... illegally or unlawfully in the United States," to "possess in or affecting
    commerce, any firearm or ammunition."
    The term "knowingly" in §924(a)(2) modifies the verb "violates" and its direct object, which in this
    case is §922(g). The proper interpretation of the statute thus turns on what it means for a defendant
    to know that he has "violate[d]" §922(g). With some here-irrelevant omissions, §922(g) makes
   possession of a firearm or ammunition unlawful when the following elements are satisfied:(1)a
   status element(in this case,"being an alien ... illegally {139 S. Ct. 2196} or unlawfully in the United
   States");(2)a{2019 U.S. LEXIS 9} possession element(to "possess");(3)a jurisdictional element
   ("in or affecting commerce"); and (4)a firearm element(a "firearm or ammunition").
   {204 L. Ed. 2d 601} No one here claims that the word "knowingly" modifies the statute's
    jurisdictional element. Jurisdictional elements do not describe the "evil Congress seeks to prevent,"
    but instead simply ensure that the Federal Government has the constitutional authority to regulate
    the defendant's conduct(normally, as here, through its Commerce Clause power). Luna Torres v.
    Lynch. 578 U. S.           ,     - . 136 S. Ct. 1619, 194 L. Ed. 2d 737, 758(2016). Because ^
    jurisdictional elements normally have nothing to do with the wrongfuiness of the defendant's conduct,
    such elements are not subject to the presumption in favor of scienter. See id., at—,136 S. Ct.
    1619, 194 L. Ed. 2d 737 (slip op., at 16).
    Jurisdictional element aside, however, the text of §922(g)simply lists the elements that make a
    defendant's behavior criminal. As"a matter of ordinary English grammar," we normally read the
    statutory term "'knowingly' as applying to ail the subsequently listed elements of the crime/'
    Fiores-Flgueroa v. United States, 556 U. S. 646,650,129 S. Ct. 1886.173 L. Ed. 2d 853(2009); see
    also id., at 652,129 S. Ct. 1886,173 L. Ed. 2d 853(we "ordinarily read a phrase in a criminal statute
    that introduces the elements of a crime with the word 'knowingly' as applying that word to each
    element"). This is notably not a case where the modifier "knowingly" introduces{2019 U.S. LEXIS
    10} a long statutory phrase, such that questions may reasonably arise about how far into the statute
    the modifier extends. See id., at 659,129 S.a. 1886,173 L. Ed. 2d 853(Alito, J., concurring in
     part). And everyone agrees that the word "knowingly" applies to §922(g)'s possession element,
    which is situated after the status element. We see no basis to interpret "knowingly" as applying to
    the second §922(g)element but not the first. See United States v. Games-Perez,667 F. 3d 1136,
    1143(CA10 2012)(Gorsuch, J., concurring). To the contrary, we think that by specifying that a
    defendant may be convicted only if he "knowingly violates" §922(g), Congress intended to require
SCTHOT                                                            2
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product Is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement



                                                                                                                                 rr ;
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 42 of 55 PageID #: 351




   the Government to establish that the defendant knew he violated the material elements of §922(g).
   B

   Beyond the text, our reading of §922(g)and §924(a)(2) Is consistent with a basic principle that
   underlies the criminal law, namely, the Importance of showing what Blackstone called a vicious
   will." 4 W. Blackstone, Commentaries on the Laws of England 21 (1769). As this Court has
 ^ explained, the understanding that an Injury Is criminal only If Inflicted knowingly "Is as universal and
   persistent In mature systems of law as belief In freedom of the human will and a consequent ability
   and duty of the normal individual to choose between good and evil." Morissette, 342 U. S., at 250,72
   S. Ct. 240,96 L. Ed. 288. Sclenter requirements{2019 U.S. LEXIS 11} advance this basic principle
   of criminal law by helping to "separate those who understand the wrongful nature of their act from
   those who do not." X-Citement Video, 513 U. S., at 72-73, n. 3,115 S. Ct.464,130 L. Ed. 372.
   The cases In which we have emphasized sclenter's Importance In separating wrongful from Innocent
   acts are legion. See, e.g.. id., at 70.115 8. Ct. 464,130 L. Ed. 372; Sfaptes 511 U. S. at 610;
   Liparota v. United States, 471 U. 8.419,425. 105 8. Ct.{204 L. Ed. 2d 602}2084 85 L Ed^2d 434
   (1985); United States v. Bailey, 444 U. 8.394,406, n. 6,100 8. Ct. 624,62 L. Ed. 2d 575(1980),
    United States v. United States Gypsurn Co.,438 U. 8.422,436, 98 8. Ct. 2864, 57 L Ed. 2d 854
   (1978); Morissette, 342 U. 8.. at 250-251,72{139 S. Ct. 2197} 8. Ct. 240,96 L. Ed. 288. We have
   Interpreted statutes to Include a sclenter requirement even where the statutory text Is silent on the
   question. See Staples, 511 U. 8., at 605, 114 8. Ct. 1793,128 L. Ed. 2d 608. And we have
   Interpreted statutes to Include a sclenter requirement even where the most grammatical reajng of
   the statute" does not support one. X-Citement Video, 513 U. 8., at 70,115 8. Ct. 464,130 L. Ed.
    372.

    Applying the word "knowingly" to the defendant's status In §922(g) helps advance the purpose of
    sclenter,for It helps to separate wrongful from Innocent acts. Assuming compliance with ordina^
    licensing requirements, the possession of a gun can be entirely Innocent. See Staples, 5^ U. 8., at
    611,114 8. Ct. 1793,128 L. Ed. 2d 608. It Is therefore the defendant's status, and not his conduct
    alorie, that makes the difference. Without knowledge of that status, the defendant may well lack the
    Intent'needed to make his behavior wrongful. His behavior may Instead be an Innocent mistake to
    which criminal sanctions normally do not attach. Cf. O. Holmes, The Common Law 3(1881)( even
    a dog distinguishes between{2019 U.S. LEXIS 12} being stumbled over and being kicked ).
    We have sometimes declined to read a sclenter requirement Into criminal statutes. See United
    States V. Balint, 258 U. 8. 250, 254,42 8. Ct. 301,66 L. Ed. 604, T.D. 3375(1922). But we have
    typically declined to apply the presumption In favor of sclenter In cases Involving statutory provisions
    that form part of a "regulatory" or "public welfare" program and carry only minor                                    S®®
    Staples, 511 U. 8., at 606, 114 8. Ct. 1793,128 L. Ed. 2d 608; Morissette, 342 U. 8., at 255-259, 72
    8. Ct. 240,96 L. Ed. 288. The firearms provisions before us are not part of a regulatory or public
    welfare program, and they carry a potential penalty of 10 years In prison that we have previously
    described as "harsh." X-Citement Video, 513 U. 8., at 72,115 8. Ct. 464,130 L. Ed. 372. Hence,
    this exception to the presumption In favor of sclenter does not apply.
    Ill

    The Government's arguments to the contrary do not convince us that Congress sought to depart
    from the normal presumption In favor of sclenter.
    The Government argues that Congress does not normally require defendants to know their own
    status. But the Government supports this claim primarily by referring to statutes that differ
     significantly from the provisions at Issue here. One of these statutes prohibits an officer, employee,
SCTHOT                                                            3
© 2019 Matthew Bender & Company, Inc.. a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 43 of 55 PageID #: 352



   contractor, or consultant of the United States" from misappropriating classified information. 18 U. 8.
   C. §1924(a). Another statute applies to anyone "at least eighteen{2019 U.S. LEXIS 13} years of
   age" who solicits a minor to help avoid detection for certain federal crimes. 21 U. S. C.§861(a)(2). A
   third applies to a "parent [or] legal guardian" who allows his child to be used for child pornography.
   18U.S. C. §2251(b).
   We need not decide whether we agree or disagree with the Government's interpretation of these
   statutes{204 L. Ed. 2d 603}. In the provisions at issue here, the defendant's status is the "crucial
   element" separating innocent from wrongful conduct. X-Citement Video, 513 U. S., at 73,115 S. Ct.
   464,130 L. Ed. 372. But in the statutes cited by the Government, the conduct
    prohibited-misappropriating classified information, seeking to evade detection for certain federal
    crimes, and facilitating child pomography-would be wrongful irrespective of the defendant's status.
    This difference assures us that the presumption in favor of scienter applies here even assuming the
    Government is right that these other statutes do not require knowledge of status.
    Nor do we believe that Congress would have expected defendants under §922(g) and §924(a)(2)to
    know their own statuses. If the provisions before us were construed to require no knowledge of
    status,{139 8. Ct. 2198} they might well apply to an alien who was brought Into the United States
    unlawfully as a small child and was therefore unaware of his unlawful status. Or these{20l9 U.S.
    LEXIS 14} provisions might apply to a person who was convicted of a prior crime but sentenced only
    to probation, who does not know that the crime is ^'punishable by imprisonment for a term exceeding
    one year." §922(g)(1)(emphasis added); see also Games-Perez, 667 F. 3d, at 1138(defendant held
    strictly liable regarding his status as a felon even though the trial judge had told him repeatedly-but
    incorrectly-that he would "leave this courtroom not convicted of a felony"). As we have said, we
    normally presume that Congress did not intend to impose criminal liability on persons v^o, due to
    lack of knowledge, did not have a wrongful mental state. And we doubt that the obligation to prove a
    defendant's knowledge of his status will be as burdensome as the Government suggests. See
    Staples, 511 U. S., at 615, n. 11,114 S. Ct. 1793,128 L Ed. 2d 608("knowledge can be inferred
    from circumstantial evidence").
    The Govemment also argues that whether an alien is "illegally or unlawfully in the United States'' is
    a question of law, not fact, and thus appeals to the well-known maxim that "ignorance of the law*'(or
    a "mistake of law") is no excuse. Cheek v. United States, 498 U. S. 192,199, 111 S. Ct. 604,112 L.
    Ed. 2d 617(1991).
    This maxim, however, normally applies where a defendant has the requisite mental state in respect
    to the elements of the crime but claims to be "unaware of the existence{2019 U.S. LEXIS 15} of a
    statute proscribing his conduct." 1 W. LaFave & A. Scott, Substantive Criminal Law §5.1(a). p. 575
    (1986). In contrast, the maxim does not normally apply where a defendant has a mistaken
    impression concerning the legal effect of some collateral matter and that mistake results in his
    misunderstanding the full significance of his conduct," thereby negating an element of the offense.
    Ibid.', see also Model Penal Code §2.04, at 27(a mistake of law is a defense if the mistake negates
    the "knowledge... required to establish a material element of the offense"). Much of the confusion
    surrounding the ignorance-of-the-law maxim stems from "the failure to distinguish [these]two quite
    different situations." LaFave, Substantive Criminal Law §5.1(d), at 585.
    We applied this distinction in Liparota, where we considered a statute that imposed criminal liability
    on "whoever knowingly uses, transfers,(204 L. Ed. 2d 604} acquires, alters, or possesses"food
    stamps "in any manner not authorized by the statute or the regulations." 471 U. S., at 420,105 S.
    Ct. 2084,85 L. Ed. 2d 434(quotation altered). We held that the statute required scienter not only in
    respect to the defendant's use of food stamps, but also in respect to whether the food stamps were

SCTHOT                                                            4
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product Is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 44 of 55 PageID #: 353




   used in a '^manner not authorized{2019 U.S. LEXIS 16} by the statute or regulations." Id., at 425, n.
   9,105 S. Ct. 2084, 85 L. Ed. 2d 434. We therefore required the Government to prove that the
    dWendant knew that his use of food stamps was unlawful-even though that was a question of law.
    See ibid.

    This case is similar. The defendant's status as an alien "illegally or unlawfully in the United States"
    refers to a legal matter, but this legal matter is what the commentators refer to as a "collateral"
    question of law. A defendant who does not know that he is an alien "illegally or unlawfully in the
    United States" does not have the guilty state of mind that the statute's language and purposes
    require.
    The Government finally turns for support to the statutory and legislative history. Congress first
    enacted a criminal statute prohibiting particular categories of persons from possessing firearms in
    1938. See Federal Firearms Act, 52 Stat. 1250.{139 8. Ct. 2199} In 1968, Congress added new
    categories of persons subject to the prohibition. See Omnibus Crime Control and Safe Streets Act,
    82 Stat. 197. Then, in 1986, Congress passed the statute at issue here, the Firearms Owners'
    Protection Act, 100 Stat. 449, note following 18 U. S. C.§921, which reorganized the prohibition on
    firearm possession and added the language providing that only those who violate the
    prohibltion{2019 U.S. LEXIS 17}"knowingly" may be held criminally liable.
    The Government says that, prior to 1986, the courts had reached a consensus that the law did not
    require the Government to prove scienter regarding a defendant's status. And the Govemment relies
    on the interpretive canon providing that when particular statutory language has received a settled
    judicial construction, and Congress subsequently reenacts that same language, courts should
    presume that Congress intended to ratify the judicial consensus. Heisinn Healthcare S. A. v. Teva
    Pharmaceuticals USA, inc., 586 U. 8.                 ,      , 139 S. Ct. 628, 202 L. Ed. 2d 551, 559(2019).
    Prior to 1986, however, there was no definitive judicial consensus that knowledge of status was not
    needed. This Court had not considered the matter. As the Government says, most lower courts had
    concluded that the statute did not require knowledge of status. See, e.g.. United States v. Pruner,
    606 F. 2d 871, 874(CA9 1979). But the Sixth Circuit had held to the contrary, specifically citing the
    risk that a defendant"may not be aware of the fact" that barred him from possessing a firearm.
    United States v. Renner,496 F. 2d 922, 926(1974). And the Fourth Circuit had found that
    knowledge of a defendant's status was not needed because the statute "[b]y its terms" did not
    require knowledge of status. United States v. Wiiiiams, 588 F. 2d 92(1978){per curiam).
    This last-mentioned circumstance is important. Any pre-1986 consensus involved the statute{2019
    U.S. LEXIS 18} as it read prior to 1986-without any explicit scienter provision. But Congre^ in 1986
    added a provision clarifying that a(204 L. Ed. 2d 605} defendant could be convicted only if he
    violated the prohibition on firearm possession "knowingly." This addition, which would serve no
    apparent purpose under the Govemment's view, makes it all but impossible to draw any inference
    that Congress intended to ratify a pre-existing consensus when, in 1986, it amended the statute.
    The Govemment points to the House Report on the legislation, which says that the 1986 statute
    would require the Government to prove "that the defendant's conduct was knowing.'^ H. R. Rep. No.
    99-495, p. 10(1986)(emphasis added). Although this statement speaks of "conduct" rather than
    "status," context suggests that the Report may have meant the former to include the latter. In any
    event, other statements suggest that the word "knowingly" was intended to apply to both conduct
    and status. The Senate Report, for example,says that the proposed amendments sought to exclude
    "individuals who lack all criminal intent and knowledge," without distinguishing between conduct and
    status. S. Rep. No. 97-476, p. 15(1982). And one Senate sponsor of the{2019 U.S. LEXIS 19} bill
    pointed out that the absence of a scienter requirement in the prior statutes had resulted in "severe
SCTHOT                                                            5
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexIs Group. Ail rights reserved. Use of this product Is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement
  Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 45 of 55 PageID #: 354




   penalties for unintentional missteps." 132 Cong. Rec. 9590(1986)(statement of Sen. Hatch).
   Thus, assuming without deciding that statutory or legislative history could overcome the longstanding
    presumption in favor of scienter, that history here is at best inconclusive.

   {139 S. Ct. 2200} The Government asks us to hold that any error in the jury instructions in this case
   was harmless. But the lower courts did not address that question. We therefore leave the question
   for those courts to decide on remand. See Thacker v. TVA,587 U. 8. , , 139 8. Ct. 1435, 203
    L. Ed. 2d 668,678(2019))(citing Cutter \/. Wilkinson, 544 U. 8. 709, 718, n. 7,125 8. Ct. 2113,161
    L. Ed. 2d 1020 (2005)).
    We conclude that in a prosecution under 18 U. 8. C. §922(g) and §924(a)(2), the Government must
    prove both that the defendant knew he possessed a firearm and that he knew he belonged to the
    relevant category of persons barred from possessing a firearm. We express no view, however, about
    what precisely the Government must prove to establish a defendant's knowledge of status in respect
    to other §922(g) provisions not at issue here. 8ee post, at 13-15 (Alito, J., dissenting)(discussing
    other statuses listed in §922(g) not at issue here). We accordingly reverse the judgment of the Court
    of Appeals and remand the case for further{2019 U.S. LEXIS 20} proceedings consistent with this
    opinion.
    It is so ordered.




SCTHOT                                                            ^
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexIs Group. All rights reserved. Use of this product Is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 46 of 55 PageID #: 355




                                EXHIBIT E

     §3553(a) FACTORS IN SUPPORT FOR THE RELIEF MOVANT SEEKS
              - SUMMARY REENTRY PLAN - PROGRESS REPORT

   - INMATE DISCIPLINE DATA CHRONOLOGICAL DISCIPLINARY RECORD
      Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 47 of 55 PageID #: 356


                                Summary Reentry Plan - Progress Report                                                         SEQUENCE: 00138046
                                      Dept. o£ Justice / Federal Bureau of Prisons                                  Report Date: 10-17-2019
                                Plan is for inmate: BONIDIA. MAXIMILIANO                77018-053

                                     Facility: EST ESTILLFCi                                       Custody Level:         IN

                                      Name: BONILLA, MAXIMILIANO                                   Security Level: MEDIUM
                                Register No.: 77018-053                                            Proj. Rel Date: 04-28-2029
                                   Quarters: C02-212L                                           Release Method: GOT REL

                                         Age: 47                                        DNA Status:       MIM07250 /12-15-2011
                                Date of Birth: 09-24-1972



Offenses and Sentences Imposed
Charge                                                                                                      Terms In Effect

21:960(A)(3) CONSPIRACY TO DISTRIBUTE COCAINE                                                               20 YEARS


Date Sentence Computation Began:                 10-19-2016
Sentencing District:            NEW YORK, EASTERN DISTRICT
DaysFSGT/WSGT/DGCT                     Days GCT or EGT / SGT          Time Served                         + Jail Credit -InOpTlme
      0/      0/       0                   378                        Years: 7 Months: 10 Days:           + 1789      JC -0 InOp

Detainers
Detaining Agency                                          Remarks

POSS DEPORT COLOMBIM                                      null

Pending Charges
BICE detainer for deportation

Program Plans
Maximiliano Bonilla arrived at FC! Estill. South Carolina, on January 10.2017. His interaction with staff and other inmates is viewed as positive. He is
not viewed as a management concern. He has requested a Progress Report be prepared for Judge Sandra L. Townes.

Current Work Assignments
Fad         Assignment          Description                                                Start

EST         ORD OA              ORDERLY OA 7:30 AM - 3:00 PM                               09-27-2019

Work Assignment Summary
Maximiliano Bonilla is currently assigned to the unit as an orderly. Maximiliano Bonilla continues to receive good work reports from his detail supervisor.
He has been valuable on the work detail and the unit continues to maintain outstanding unit sanitation. He continues to assist with any additional work
assignment that need to be completed in the unit

Current Education Information
Fad         Assignment          Description                                                Start

EST         ESL EXEMPT          ESL NEED-PERMANENTLY EXEMPT                                02-09-2017

EST         GED EP              ENROLL GED PROMOTE W/CAUSE                                 09-17-2018

EST         GED SAT             GED PROGRESS SATISFACTORY                                  12-07-2017

Education Courses
SubFacI Action                  Description                                                Start                       Stop
EST                             SPGED M-F 7:30-9:00(PG#6)                                  01-16-2018                  CURRENT

EST          c                  PARENTING RESOURCE SEMINAR                                 11-07-2018                   11-07-2018

EST          c                  STOCK MARKET ANALYSIS(EM #2)                               04-25-2018                  07-17-2018

EST          w                  ESL LAWHON 2-3:30 PM M-F(PG#6)                             02-27-2017                  01-29-2018

EST          c                  INSIDE OUT DAD(#6)                                         10-17-2017                  01-25-2018

EST          w                  FCI PAINTING M/W12-2PM SAT/SU                              06-17-2017                  09-17-2017

                                FCI LEATHER T/TH 8-10 AM PG#6                              02-01-2017                  04-25-2017
EST          c
EST          c                  INFECTIOUS DISEASE PREVT(HN#1)                             02-02-2017                  02-02-2017

Education Information Summary
Maximiliano Bonilla has continued to program in a positive manner. He has completed numerous educational and vocational training classes requested
by his Unit Team. See attached document also                                                                          '
Sentry Data as of 10-18-2019                           Summary Reentry Plan - Progress Report                                              Page 1 of 4
      Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 48 of 55 PageID #: 357


                             Summary Reentry Plan - Progress Report                                                     SEQUENCE: 00138046
                                       Dept. of Justice / Federal Bureau of Prisons                              Report Date: 10-17-2019
                             Plan is for inmate: BONILLA, UAXIMILZANO                  77018-053


Discipline Reports
Hearing Date                  Prohibited Acts
"* NO INCIDENT REPORTS FOUND IN LAST6 MONTHS

Discipline Summary
Maximiliano Bonilla has not incurred any incident reports since the start of his federal sentence. He is not viewed as a management concem.


ARS Assignments
Fad        Assignment                    Reason                                         Start                       Stop
                   A-DES                 OTHER AUTH ABSENCE RETURN                      09-27-2019                  CURRENT
EST
EST                A-DES                 OTHER AUTH ABSENCE RETURN                      03-12-2019                  09-27-2019

                   A-DES                 US DISTRICT COURT COMMITMENT                   01-10-2017                  03-12-2019
EST

Current Care Assignments
Assignment           Description                                                        Start

CARE1-MH                      CARE1-MENTAL HEALTH                                       01-11-2017

CARE2                         STABLE, CHRONIC CARE                                       12-19-2011

Current Medical Duty Status Assignments
Assignment            Description                                                       Start

REG DUTY                      NO MEDICAL RESTR-REGULAR DUTY                              12-19-2011

YES F/S                       CLEARED FOR FOOD SERVICE                                   12-19-2011

Current PTP Assignments
Assignment          Description                                                         Start

NO ASSIGNMENTS

Current Drug Assignments
Assignment       Description                                                             Start

DAP UNQUAL              RESIDENT DRUG TRMT UNQUALIFIED                                  04-22-2019

ED NONE                 DRUG EDUCATION NONE                                             01-10-2017

Physical and Mental Health Summary
 Maximiliano Bonilla is assigned to CARE2 medical status and CARE1 mental health status. Upon release, he should be fully capable of full time work
upon release from federal custody^

FRP Details
Most Recent Payment Plan
FRP Assignment                COMPLT           FINANC RESP-COMPLETED                        Start 03-13-2018
Inmate Decision:           AGREED              $25.00                        Frequency: QUARTERLY
Payments past 6 months:                $0.00                       Obligation Balance: $0.00
Financial Obligations
^7          Type              Amount                 Balance                 Payable                  Status

            ASSMT             $100.00                $0.00                   IMMEDIATE                COMPLETEDZ

                                     ** NO ADJUSTMENTS MADE IN LAST6 MONTHS"



Financial Responsibility Summary
Maximiliano Bonilla incurred a $100 felony assessment. He completed payment of his court ordered obligation.


Release Planning
Maximiliano Bonilla was sentenced in the Eastern District of New York. Maximiliano Bonilla currently has an active detainer lodged by BICE for
deportation. He is a citizen of Colombia. Upon release, it is expected he will return to his home country.

General Comments


Sentry Data as of 10-18-2019                         Summary Reentry Plan - Progress Report                                            Page 2.of 4
    Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 49 of 55 PageID #: 358


                              Summary Reentry Plan - Progress Report                                                      sequence: ooi38046
                                      Dept. of Justice / Federal Bureau of Prisons                                Report Date: 10-17-2019
                              Plan is for iniaate: BONIDIiA, HUCIHILIANO               77018-053

Maximiliano Bonilla requested a progress report for review by Judge Sandra L. Townes. This progress report indicates his adjust during this period of
reporting, it should be noted he continues to program and adjust in a positive manner. He has never incurred an incident report since the start of his
federal sentence. He is not viewed as a management issue or concem.




Sentry Data as of 10-18-2019                           Summary Reentry Plan - Progress Report                                             Page 3 of 4
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 50 of 55 PageID #: 359

                                                                                       SEQUENCE: 00138046
               Summary Reentry Plan - Progress Report
                     Dept. of Justice / Federal Bureau of Prisons                  Report Date: 10-17-2019
               Plan is for inmate: BONILUV, HftXIHXLZJVNO   77018-053

                  Name: BONILLA, MAXIMILIANO
            RegisterNum: 77018-053
                    Age: 47
            Date of Birth: 09-24-1972
             DMA Status: MIM07250 / 12-15-2011




                          mmate-^tBDNILLA, MAXIMILIANO, Register Num: 77018-053)

                                           10' N-11
                          Date




                                                             f&lxfcX ^
   Chairp                                            Case Manager

             lO'ipif
   Date                                              Date




                                  Summary Reentry Plan - Progress Report                        Page 4 of 4
 Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 51 of 55 PageID #: 360



Must humbly and respectfully I request Unit Manager Smith, to write
a letter of recommendation to my Judge, Sandra L. Townes, which include
the following:


(1) \vhat kind of inmate I am according to staff supervision.
(2) My work detail evaluation and hours I have worked.
(3) Unit Team's evaluation according to my Inmate Discipline Data
    (Attached)
(4) Inmate Bonilla has succesfully completed the following Programs:
    (a) Victim Impact and Criminal Thinking
    (b) Inside Out Dad
    (c) Anger Management
    (d) Intro to Stock Marketing
    (e) Beginner Leather
    (f) Step Aerobics Fitness Class (April - June, 2017)
    (g) Weight Loss Fitness Class
    (h) Step Aerobics Fitness Class (October - December, 2017)
    (i) Yoga Class
    (j) Crossfit Fitness Class
    (k) Aerobic Fitness Class
(5) Inmate Bonilla has participated in the following events:
    (a) Make Amends Project's Second Annual Push-up-thon Fundraiser
        for Domestic Violence Awareness Month
    (b) Losses due to Addiction Open Mic Forum
    (c) 2019 National Crime Victim' Rights Week Event
    (d) Victim Awareness Event, featuring guest speaker from Hopeful
        Horizons

    (e) Attendance as a graduate member/guest speaker of the Victim
        Impact and Criminal Thinking Group
    (f) 12 Step Support Group, April 25, 2018
    (g) 12 Step Support Group, September 5, 2018
    (h) 12 Step Support Group, February 6, 2019
    (i) 12 Step Support Group, July 2, 2019
    (j) Books Up Drugs Down Program
(6) Inmate Bonilla has completed the following Self-Study workbooks
    from the Psycology Department
    (a) Core Skills
Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 52 of 55 PageID #: 361



  (b) Ending Our Resentments
  (c) The Courage to Change: Responsible Thinking
  (d) Feelings
  (e) Substance Use Behaviors
  (f) Family & Other Relationships
  (g) The Courage to Change: Self-Control
  (h) The Courage to Change: Social Values
  (i) Mi Dario Personal
  (j)   Stress Management
  (k)   My Change Plan
  (1)   Disciplining Children With Love
  (m)   Coping Skills
  (n)   The Courage to Change: Substance Use
  (o)   Getting Started
  (p)   Living on the Outside
  (q)   Stop Smoking for Good
   Case 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 53 of 55 PageID #: 362
  ESTFY         *           INMATE DISCIPLINE DATA          *     10-03-2019
PAGE 001 OP 001 *     CHRONOLOGICAL DISCIPLINARY RECORD     *     10:55:05


REGISTER NO: 77018-053 NAME..: BONILLA, MAXIMILIANO
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO     MOS PRIOR TO 10-03-2019




G5401      DISCIPLINE DATA DOES NOT EXIST FOR THIS INMATE
                                                W^FIEOmiL
e 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 54 of 55 PageID #:
         Maximiliano Bonilla-Orozco
         Reg. No. 77018-053
         FCI Estill
         P.O. Box 699                         7Dn 0700 DOQl I3n4 [
         Estill, SC 29918



                                                                          Ep;
                                                             ESTILL, SC
                                                             23918
                                                             "".30^19
                                                              m


                                       1000
                                                 11201
                                                               $0.00
                                                              R2305K142413-06




                                                         O77018-053O
                                                              Patricia E Not
                                                              225 Cadman
                                                              Brooklyn Heig
                                                              United States




                                                         FILED ^
                                                   IN CLERICS OmCE
                                               U.S. DISTRICT COURT E.D.N.Y.
                                               *     NOV 05 2019          ★

                                                 BROOKLYN OFFICE
se 1:08-cr-00140-WFK Document 59 Filed 11/05/19 Page 55 of 55 PageID #:




 □ ^7




                                             USA




                  USA
                               PORCVER
                                         . I/SA
                                         * FORCVEft



 poulos Ausa
 LZE
 its, NY 11201




 0
                          &
